Explanations of vote
Oral explanations of vote
(IT) Mr President, ladies and gentlemen, I should like to offer my warmest congratulations to Mr van Nistelrooij on his report, which I firmly support.
In the past, through various initiatives and questions, I have asked about the possibility of using European Union funds to provide social housing for the neediest and most marginalised categories of society, which are the categories that local authorities allocate to income-based scales, as happens in major capitals and large urban areas.
Accommodation, and particularly accommodation for the weaker strata of society, has become a genuine emergency in many major European cities. I therefore believe that Mr van Nistelrooij's report is a step in the right direction, but I also believe we should follow it up by putting more resources into resolving emergency matters connected with social housing.
Mr President, I supported this report because I believe that it represents a step forward in combating fraud and tax evasion on a European scale. Despite the willingness of Member States to cooperate in the field of taxation, tangible results have not been achieved, and tax fraud remains at an extremely high level in the EU and brings far too many negative implications both to our economies and our citizens.
I very much welcome the proposed new improvements, which will hopefully produce tangible results in the fight against fraud and tax evasion, especially the extension of the scope of the directive on all taxes, including social security contributions, the automatic exchange of information and improved cooperation between the Member States in matters of taxation.
(CS) Mr President, I would like to talk about the Domenici report and I would like to say it is worth noting that we have given such strong support here in Strasbourg to measures which will improve transparency and information sharing that it will enable tax administration in the Member States to be more efficient. It is a pity that it took an economic crisis to motivate this step. The Achilles heel is the existence of tax havens in various island states, a number of which even receive support from EU funds. It is therefore up to us to confront this issue and to bring to bear the full weight of the EU. Attempts by individual Member States to enter into bilateral agreements have not brought any tangible results, as can be seen from the fact that it cost the 27 Member States 2.5% of their GDP in 2004.
Mr President, the greatest constraint on a government is external competition. A state can raise its taxes only up to a certain level before the money begins to go abroad and the revenues dwindle. As Milton Friedman put it, competition between governments in their delivery of services and their levels of taxation is every bit as productive as competition between companies and individuals. This is why it is so distressing to see the European Union going down the road towards tax harmonisation and the export of high costs from one country to another.
If there was one theme which came out of these recent Commission nomination hearings, it was the desire for a dedicated revenue stream for the European Union and for a measure of tax harmonisation. That explains why the European Union's share of world GDP is dwindling; why we have fallen from 36% 20 years ago to 25% today and we are scheduled to fall to 15% in 10 years' time.
The good news is that the electorate does not like it. Like the people of Massachusetts, the people of Europe do not want taxation without representation, and I am sure they will vote accordingly.
Mr President, most people, when looking at this title, would say that cooperation seems a reasonable thing. Who could possibly disagree with cooperation? Until you look into the details of what is often meant when people discuss tax cooperation within the EU and at EU level.
Take the example of a plucky country like the Cayman Islands. Unlike the Green and Socialist dream of keeping developing countries poor so we can send them our aid money and mitigate white middle-class guilt, this country has actually tried to pull itself out of poverty - not being dependent on bananas or sugars but dependent on high-level services like financial services. But, when the Cayman Islands tries to do this, people right across the EU - politicians in this place - complain about it. It does not avoid taxation. What it tries to do is avoid double taxation. People from EU countries still pay tax within their Member States. It is time to stop this imperialism.
Mr President, if you were to list the countries with the wealthiest citizens, the states with the highest per capita GDP in the world, you would be struck by the fact that a lot of them are very small. The top 10 is dominated by microstates: Liechtenstein, Luxembourg, Brunei, Jersey and so on.
The first big state to make it into the list of wealthy countries is the United States because it pulls off the extraordinary trick of governing itself like a confederation of statehoods, devolving enormous legislative and fiscal autonomy to its constituent parts. This is why it is so tragic to hear only yesterday the new President of the European Council talking about the need for European economic governance in response to the financial crisis in Greece. It is precisely when government becomes bigger and more remote that it becomes more inefficient and more wasteful and more corrupt. If colleagues doubt that, then I suggest they look around them.
(IT) Mr President, ladies and gentlemen, the dramatic earthquake in Haiti has violently shaken not only the ground of this unfortunate country but also all of our consciences.
The close support that the international community has shown to the people of Haiti has been a shining example of solidarity and humanity. The European Union reacted promptly to this tragedy, making immediate and long-term financial commitments amounting to more than EUR 300 million. To these sums can also be added the more than EUR 92 million already pledged by individual Member States.
On this subject, I am extremely proud to emphasise the promptness and efficacy of the Italian aid provision, including the sending of the aircraft carrier Cavour. This vessel not only made available all its state-of-the-art medical facilities, but also carried 135 tonnes of material provided by the World Food Programme and 77 tonnes of material from the Italian Red Cross.
Thank you, Mr President. I wanted to stress this point.
(IT) Mr President, ladies and gentlemen, 200 000 dead, 250 000 severely wounded, 3 million people directly struck by the earthquake, in addition to the 2 million people needing food aid: these are the stark consequences of the dreadful catastrophe that has befallen Haiti.
The European Union has done its share and continues to do so. It is the main international donor. I must nevertheless stress that the High Representative responsible for the Common Foreign and Security Policy did not immediately go there to coordinate our aid. We would have preferred her to hurry out there to do her job. We would have liked her to be in Haiti helping others.
The Italian Foreign Minister, Mr Frattini, has suggested in particular that the debt owed by Haiti, one of the poorest countries in the world, should be cancelled. Now I call on Parliament to support this proposal, I call on the Union to carry it out and thus call on all creditor nations to support Italy's request to cancel Haiti's debts.
(CS) It may be late, but at last we have adopted a resolution on specific measures to help Haiti. It is important that they are focused on the long-term recovery of this terribly impoverished island. As the Vice-Chair of the ACT-EU assembly responsible for human rights, I consider it important for European assistance to be strongly geared towards securing long-term health care and education for the thousands of orphaned children directly in Haiti. We must also prevent the risk of child trafficking. I am disturbed, however, about the media reports today that Haitians are protesting because, despite all efforts, they still have no tents over their heads or enough food and water. I am also outraged that the High Representative for Foreign Affairs, Baroness Ashton, did not sacrifice her weekend to arrive early on the island. It is not a good beginning for the improved foreign policy of the EU following ratification of the Lisbon Treaty.
(FI) Mr President, it is very important that the European Union, as the world's largest economy, is robustly involved in helping Haiti's disaster area following the earthquake. Only rarely can earthquakes such as this be predicted. They happen unexpectedly. Consequently, we, the members of the global community, are actually being asked to show our solidarity and how we concern ourselves with our fellow human beings.
As the old saying goes, we are as strong as our weakest link. Now the solidarity of the European Union is also being gauged. We must be robustly involved in taking care of our weakest link, our fellow human beings in Haiti, and ensure that the aid given by the European Union reaches its destination and is effective. How successful the aid and cash effort is will be assessed with reference to these criteria.
Obviously, the Member States also have to be involved in this, and they are too, in the same way as many Christian communities with direct contacts at grassroots level. In this way, we can ensure that the aid gets to those who need it.
Mr President, Friday will mark one month since the devastating earthquake in Haiti. The death toll is now believed to be 230 000, with 300 000 injured. This should cause us to do all that we can to ensure survivors are given assistance to rebuild their lives and their country. I supported the joint resolution put forward for that reason, but want to put on record my opposition to the concept of a European civil protection force.
Mr President, during the debate on this resolution, we saw once again the way in which this House elevates the virtual over the real, the symbolic over the actual. There was all this talk about the need to put an EU flag on aid to Haiti and about the need to establish the principle of a European civil protection force. Baroness Ashton came in for a lot of criticism for not having been there to put a European face on things.
Meanwhile, of course, the Americans were delivering real aid in the most extraordinarily swift manner. And what thanks did they get? They were accused by a French Minister of having occupied the country. Neatly, we see how the American's place is always in the wrong in this House. If he intervenes, he is imperialist. If he does not, he is isolationist.
I would just stand back and ask whether the European Union does not have rather more pressing concerns closer to home than whether it puts flags on things in the Caribbean. Greece is on the verge of fiscal collapse. We are about to mandate a bail-out in plain violation of Article 125 of the treaties. When we have put our own House in order, then perhaps we will be in a position to lecture others.
(SK) The human rights situation in Iran continues to deteriorate, despite the European Parliament resolution of 22 October on Iran which, in my opinion, has not brought the expected moral pressure. Particularly shocking and regrettable in my view is the execution of underage criminals, of whom about 140 have been executed up to now in Iran. One recent case, for example, was that of 17-year-old Mosleh Zamani in December 2009.
Unfortunately it seems that prohibiting the execution of children is not a political priority in the international arena. Iran bears no consequences for continuing this appalling practice, despite the fact that the Islamic Republic of Iran is a signatory to the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights. I would therefore like to call on the EU to take specific and resolute steps and to make full use of the new options provided by the Lisbon Treaty.
(IT) Mr President, ladies and gentlemen, I would like to say something because, as was mentioned previously, the Italian Embassy and other embassies were attacked yesterday in Tehran.
Because of this, Parliament and the Union should also consider expressing their solidarity, formally if possible, with our country and all the countries involved in this attack. We should also send out clear signals, though, and I therefore officially request that Europe should not be present at the celebrations for the anniversary of the Islamic Revolution in Iran and that this should be a clear signal sent by us to the Iranian authorities.
I am also saying this on a special day for Italians, because today is the Day of Remembrance. This is the reason I, like many Italians - including you I hope, Mr President - wear this tricolour rosette in memory of the many Italians who were cast out on this day and forced to leave their own lands.
Through this act of remembrance, I would like to express our solidarity for those who are struggling for democracy and freedom in Iran. For this reason, I call on our authorities not to go to the celebrations for the anniversary of the Islamic Republic.
(CS) It is important that we have declared clearly through our vote today that we insist on the Iranian nuclear programme being brought under international control, even though the Iranian Parliament is blocking ratification of the protocol on non-proliferation of nuclear weapons. The Presidency of the Council must ensure that this question is included on the agenda of the next meeting of the Security Council. I welcome the agreement that Baroness Ashton must protest against the incident at the Italian embassy, because this involves not just Italy but the entire European Union. Our declaration today also shows that the Commission, the Council and Parliament are speaking with one voice. I am pleased we agree that the trade agreement with Iran must be made conditional on security and human rights commitments.
(IT) Mr President, ladies and gentlemen, the attack on the European embassies, the Italian Embassy in particular, and the threats made against the Italian Prime Minister, constitute an extremely severe event deserving of reprimand. The systematic repression of any opposition within Iran seems to us even more serious and the Islamic Republic of Iran's nuclear project even more so.
All this has been possible partly due to the wait-and-see, over-tolerant attitude of the West. Now that President Obama's outstretched hand has also been spurned, the West has no alternative except to threaten and immediately implement a system of sanctions that are effective and severe yet selective so that they do not affect the people.
I am well aware that Russia and China are opposed to sanctions, but the European Union must make every effort to persuade these powers to agree to sanctions, which are an alternative to sending in the army.
(FI) Mr President, it is very obvious that the situation in Iran has reached crisis point. Since the presidential elections, there have been demonstrations in which the opposition was treated very harshly, human rights violations and, in addition, the threat of nuclear weapons, which poses a huge threat in the Middle East, above all to Israel, but also to the whole of Europe.
It would seem that we in the EU are incapable of talking to Iran. Perhaps it is because of cultural differences, as Shiite theology and European humanism, PostEnlightenment thinking, are pretty much at odds with one another. This being so, we need to find a new path.
In any case, we must be clear and defend European values even in our relations with the Iranians. We must furthermore try very hard to let Iran know what the rules of the game that we play by are: democracy, human rights and freedom of speech. As we have now voted on this resolution, it is very important that it is also translated into Farsi and Arabic, the main languages spoken there, so that everyone can be made aware of the sort of regime and guidelines the European Union wants to see established in that region.
(PL) Mr President, I endorsed the resolution on Iran, conscious of the fact that it is one of the world's, and Europe's, greatest problems and challenges. At the same time, I did not endorse the amendments proposed by some of our fellow Members, who wanted to identify Iran as an enemy of the West. We should take note of the great culture and history of this country. The current authorities in Iran are, perhaps, denying that great history and culture. We should see the future authorities of Iran as a partner. We continue to receive information about further executions and more death sentences. We must have a fundamental human solidarity with those who want a better Iran, an Iran which will be a partner of the West, and not an enemy.
(IT) Mr President, ladies and gentlemen, I wish to state that I abstained from voting on the resolution on Iran for two main reasons.
The first reason is specific. In the resolution, it is taken for granted that the elections that brought victory to President Ahmadinejad were fraudulent. None of this has been proven in any way and, moreover, a man of the standing of President Lula recently stated that he found these claims to be ridiculous.
The second reason is that Iran is under the continuous threat of military intervention by the United States and Israel and we are not taking this into account either. I feel that a balanced resolution in favour of peace in the region should not adopt the tone of condoning an imminent war before it happens.
(ET) I supported the resolution under discussion, because I also believe that the European Union's current legislative framework on human trafficking has not been very efficient, and it has not been implemented sufficiently. We have to deal with this subject again and again.
It is regrettable that the importance of human trafficking has not been understood by 16 Member States' parliaments, including, I have to say, my own country, and that they have not considered it necessary to ratify and adopt the Council's 2005 convention on human trafficking. I hope that the resolution that we have adopted today will give a signal and remind them how important it is to concentrate on fighting human trafficking as well as to avoid any further victims.
(CS) I would like to take this opportunity to applaud the work of Edit Bauer and Simon Busuttil, who negotiated hard over the compromises, enabling me to vote in favour of the report and I am delighted that even the socialists kept their word. The report also now resolves the sensitive issues from the programme of the European People's Party, such as support for those that provide assistance to people on the border concerning their exploitation for trade and also a definition of the conditions for providing residence permits, access to the labour market and family reunifications.
(PL) Mr President, we are living in the 21st century and consider ourselves to be civilised nations, but the problem of human trafficking remains unresolved and, on the contrary, is growing. The victims of human trafficking are mostly women and children, and the punishment which threatens the criminals is not sufficiently severe to deter them from this kind of activity. Europe must take more decisive action to restrict this shameful procedure. Therefore, I endorsed the resolution, which calls for development of effective tools for the fight against this phenomenon and for better coordination of action between Member States and the appropriate operational bodies of the European Union, in hope of achieving salutary effects.
(FI) Mr President, human trafficking is always an act against humanity. It is very important for us in Europe ultimately to take tangible steps to counter it.
I naturally voted in favour of this resolution, but I am worried about what it will mean in practice. Is it the case that we are appeasing our conscience by having formulated such a resolution? That must not be so: we need concrete action.
Human trafficking is also still a serious problem within the European Union. We need to make every possible effort to fight human trafficking, which mainly affects children and women. In this respect, I hope that the European Union and the Member States, too, will implement concrete measures and start to take action. As I said, human trafficking is always against humanity and human dignity is a value that cannot be compromised. We, as Europeans, must always defend it, and in all circumstances.
on behalf of the GUE/NGL Group. - (PT) Mr President, I would like to say that we would very much have liked to have adopted a stronger resolution on Copenhagen than the one on which we have voted here today. However, we voted in favour, because we believe that it is vital that Parliament express its strong disappointment with the agreement that came out of Copenhagen. That agreement is not binding, although there is an implicit or stated commitment for us to reach a binding agreement within the current year. Yet the problem is getting worse, time is slipping away and we have to take up this stated commitment.
For this reason, I would like to appeal to the European Union to stop using others as an excuse. It is very easy to refrain from acting because others are doing nothing. We have taken a strong stance, however, and we have to proceed from that. This making of excuses is irresponsible and indefensible. There are many things we can do to maintain our strong stance. One of these steps might be the redefinition of the EU budget to ensure our own funds to combat climate change. This has not been done so far. Another step would be to allocate additional funds to help developing countries, rather than removing or cutting the existing humanitarian aid. Otherwise, there is a cynical attempt to resolve the problems of climate change while simultaneously unleashing and ignoring other problems that will jeopardise their survival. We cannot resolve additional problems without additional resources.
We therefore need to make a commitment, and we cannot afford to wait any longer to do so. We took a firm stance at Copenhagen. Let us be able to live up to it, because these are real problems and real people, and we have to deal with them now. That is why we are taking on this responsibility here today.
Mr President, I welcome the opportunity to support this resolution.
The Copenhagen Summit was a disappointment in many respects. The EU failed especially in demonstrating a unified and efficient approach to climate change treatment, as well as in strengthening its leading political position in this agenda. I consider, therefore, taking this resolution, an act of utmost importance, in order to demonstrate the unbroken spirit and determination of the EU as the leading force in the world in combating climate change. We have to enhance and promote further activities aimed at climate change treatment.
(DE) Mr President, personally, I feel that it is completely wrong to focus only on reducing CO2 emissions when combating climate change. Firstly, many people forget that the research into the causes of climate change is still in its infancy and, secondly, it is totally incorrect and unscientific to define climate change as a phenomenon with a single cause. This means that concentrating solely on CO2 will not make the world a better place.
I believe that it is more important to focus our attention on saving resources. Cutting our consumption of fossil fuels and making greater use of renewable raw materials and energy will reduce our impact on the environment, improve efficiency and create a better world for our children and grandchildren. A more efficient and sustainable use of resources is a far more valuable approach for us, our society and the environment than simply reducing CO2 emissions, regardless of the cost.
(DE) Mr President, the climate negotiations in Copenhagen were disappointing for the European Union, as has already been mentioned. The result was a long way from the EU position and from the position that we need to be in to protect the climate. The only positive aspect is the recognition of the two-degree goal, as this could lead to the necessary reduction commitments.
We must now ask ourselves what we can learn from the failure of the negotiations and what we should do next. It is important to have a period of reflection and to take a critical look at different points on the route that we have been following. We have to ask ourselves how we can make progress jointly with other states. How can we ensure that the EU is also present at the table when the US, China and India meet to negotiate a compromise? How can we negotiate more effectively with the developing countries and emerging economies? Is it essential that these negotiations take place under the aegis of the UN?
Finally, I would like to say how pleased I am that I was able to vote for the resolution, because in my opinion, it continues to emphasise the pioneering role played by the European Union. We must now answer these questions and continue on our current path, both from a domestic and an international perspective.
(CS) The draft resolution on the outcome of the Copenhagen Summit on climate change was the result of the detailed work of Members from a number of committees and is linked to the long-term strategy of a genuine green policy in keeping with the economic goals of the EU in a globalised world. I must protest, however, against the series of irresponsible amendment proposals from the Socialists and Greens, especially regarding the attempts to increase the agreed long-term targets on emission reductions to 40% or the nuclear ban or the transitional European tax for climate change. I also dislike the playing down of climate change on the part of the ERC Group and I am angry about the absurd criticism of the Danish Prime Minister, instead of thanks for the careful preparation of the Copenhagen Summit.
(DE) Mr President, I have voted against the motion for a resolution, because in my opinion, it is lacking some important data. Recently, there has been an increasing number of reports of climate scientists having faked data. It is important for us to discuss this and make our opinions known.
In order to ensure that there is no misunderstanding, I would like to explain that I have been committed for many years to reducing our use of fossil fuels and, therefore, our impact on the environment. However, I cannot understand the scaremongering that has been associated with the phrase 'climate change'. I have experienced a great deal in my long career as a politician. In the early 1980s, people said that there would be no trees left in Germany by 2000, but Germany is greener than it has ever been. It is true that the climate is changing, but this has been happening throughout history and will continue to do so in future. For this reason, I have voted against this motion for a resolution.
Mr President, at his very first press conference following his appointment as President of the European Council, Herman Van Rompuy celebrated the fact that 2009 was the first year of global governance and he looked forward explicitly to the Copenhagen Summit as a step towards the economic global management of our planet.
It is a pity that a number of people have jumped onto the environmental agenda as a way of advancing a different agenda, an agenda that has at its core the desire to take power away from elected national politicians and concentrate it in the hands of international technocracies.
The tragedy is not just that we become less democratic: it is that we lose the consensus that we might have had for tackling environmental problems. Left or Right, Conservative or Socialist, we can all agree that we want a diversity of supply for energy, and that we do not want pollutants being pumped into the atmosphere, but only one set of policies is being applied - those that involve statism and corporatism - the same policies, in fact, which have failed politically and societally are now being applied to the environment. The environment is altogether too important to be left to the Left.
Mr President, when we listen to the discussion here in Parliament, there are many colleagues here who lament the fact that the EU was not listened to in the recent discussions in Copenhagen.
Maybe we should consider why that was. Let us look at our own behaviour here in this European Parliament. For a start, we have two European Parliament buildings. We come to Strasbourg and we keep this building heated and lit when we are not here - gross hypocrisy. Let us look at the expenses regime - an expenses regime that encourages MEPs to take taxis and chauffeured cars - but if you try to take public transport, you are not allowed to claim that back: hypocrisy. If you look at Parliament buildings at night, you see that they keep their lights on and are well lit. Look at the common agricultural policy, which many MEPs in this place support, that not only damages developing countries' economies but damages the environment.
So, before we preach to the rest of the world, it is time we got our own house in order.
(FI) Mr President, I supported Amendment 43, which urged everyone to take notice of the recent climate scandals. These scandals are a lot more serious in terms of their consequences than this House would like to believe. We need to be able to trust in independent scientific research; otherwise, there will be no basis for our policy making.
I have been concerned about climate change throughout my 10year career as an MEP. I have actively sought a climate policy for Europe through emissions trading legislation, one that would not only be ambitious, but also rational, so that we would not simply be moving emissions from one place to another. Our strategy now is bureaucratic and ineffectual: we are not acting like pioneers and we should not be continuing along the former path.
The worst of it is that the EU does not follow what is happening in climate research right now. We have come up with panic solutions based on distorted information. The false statements in the report by the Intergovernmental Panel on Climate Change are such a serious problem that we should demand Rajendra Pachauri's resignation as head of the IPCC and reassess what we know about the progress of climate change due to human activity and how effective our policy actions have been with regard to it.
(FR) Mr President, Parliament's resolution shows that, in this field as in so many others, our institution possesses absolutely no powers of judgment with regard to the dogmas that assail us.
Indeed, many experts believe that the notorious hockey stick-shaped exponential global warming curve is, in reality, a graphic fabrication. Glaciers are not melting everywhere. In any event, contrary to what the IPCC announced, they are not melting in the Himalayas. Water levels are not about to rise and cover Bangladesh, quite the contrary. The Ganges delta is rising as a result of alluvial deposits. White bears, which are said to be disappearing, have never been as prolific as they are today. The alternation of hot and cold periods has occurred several times in our history, including quite recently, independently of any human activity. It is probably astronomic in origin and not caused by the alleged greenhouse gases.
Until these questions have been answered, we can only believe that this is a magnificent ideological dogma designed to justify the introduction of a world government.
(IT) Mr President, ladies and gentlemen, I would like to explain my reasons for voting on Amendment 12 by clearly stating that l'Italia dei Valori is against the production of nuclear energy.
We already opposed this difficult topic during the electoral campaign and included it in our manifesto. We are now pursuing this goal with determination through a significant action that we affirmed during our recent congress in Italy. We have embarked on a major crusade to promote a people's referendum against an Italian Government law that overturns a majority vote that the Italians have already expressed during a people's referendum.
We are doing this because we want a clean future, with renewable energies, based on solar and wind energy. We are doing this, above all, because, as I was saying before, we want the will of the Italian people to be expressed and not that of the tiny majority that is now sitting in the Italian Parliament.
Mr President, at the very moment when the good people of Massachusetts were voting against excessive taxation and excessive government, our own Commission nominees were boasting of their plans to harmonise taxation in the European Union and create a separate revenue stream for Brussels. How are we to explain this difference between the two Unions?
It seems to be that you have to look for an explanation in the foundational DNA of the two polities. The US was founded out of a popular revolt against a remote and autocratic government and against high taxation, whereas, of course, the European Union - in line 1 of Article 1 of its foundational treaty - commits itself to ever-closer union. In doing so, it sets its face against the competition, the external curve, which is the main constraint on government. That is why we now see - acting according to its foundational doctrines - this intolerance for tax competition masquerading as an attack on tax havens, by which it in fact means jurisdictions which have run a more efficient system and kept their taxes lower. The reality is that tax competition - tax havens, if you insist on calling them that - is the major way to keep the government small and the citizen large and free.
Mr President, at this time, one has to ask: why all this focus on tax issues, tax cooperation and tax governance?
You only have to look at the evidence in a number of Member States to consider the answer. We have countries that have run up big debts. In my own country, the British Government has been spending money it does not have and now has to plug a massive gap in the budget. Even before the financial crisis, we had countries that are known not to be collecting sufficient taxes to cover the public services that are needed by the citizens of those countries. We are also spending taxpayers' monies on propping up companies that have failed and are being badly governed, as well as badly run banks.
So, really, what should we be doing? We should be encouraging a solution in the first place to all the problems I have outlined, but we should also never forget that tax competition is a very good thing to have because it encourages governments to take less of our money and to provide services more efficiently for its citizens.
Mr President, today this Parliament has voted on a document relating to tax fraud and evasion; that document did not have the support of my group. Whilst I fully support many measures which have been suggested to stop tax fraud and evasion, this document went far further, and there were three major concerns.
Firstly, taking action against those who commit fraud should not be used as a backdoor way by those who want to increase tax harmonisation across Europe for those of us who honestly pay our taxes. This Parliament has, for a long time, defended the right of Member States to have their own say over corporate tax rates and we should continue to do so.
Secondly, it suggests an EU-level levy on taxation areas. We have resisted plans for this Parliament to have Europe-wide taxes.
The third point is on sharing information. Yes, we should share some information, but we should always think how much, for what purpose and for what benefit, and we should not consider that all circumstances are identical.
Mr President, it is a pity that an enthusiastic majority in the Committee on Women's Rights and Gender Equality is trying hard to overload our position on the Committee's annual report on equality between men and women in the European Union with considerations and claims that are counterproductive for women and which harm, among other things, their chances of employment.
Although some considerations may be well-intentioned, let us not forget that too much protection destroys all protection. However, the stumbling block for my group has once again been the right to free social abortion, which is presented as an easy birth control method.
Our group does not disagree with the observation that women must have control over their sexual and reproductive rights. We also believe that young girls in particular must be better informed in the area of sexual and productive health. However, to demand in the same sentence 'easy access to contraception and free abortion' proves that the authors of this text are not making the essential distinction between these two services and are putting them on the same footing as far as birth control is concerned. We do not agree with this.
Furthermore, under the principle of subsidiarity, legislation in the field of legal abortion is the responsibility of the Member States. It is therefore not our responsibility in the EU to interfere in this issue. We have gone to great lengths to reach a consensus with the author of the report, Mr Tarabella, and we have done so in the interests of combating all forms of discrimination that have not yet been eliminated.
I am sorry that a majority in the Committee on Women's Rights and Gender Equality - and also unfortunately in Parliament - has sought to instigate political and ideological disputes instead of concentrating on what should have been the main objective of our activities: to strive to achieve equal treatment and opportunities for men and women. I am sorry that, for these reasons, my group has not been able to vote in favour of the report.
(PL) Mr President, I, too, voted against this report. I did so despite being a supporter of gender equality. I cannot, however, accept that abortion is treated in the report as a specifically understood entitlement, and - as Mrs Lulling said - a method of birth control. In my country, abortion is not understood in this way. I am persuaded that how we view abortion is our own internal matter. It is also dangerous that the report violates the subsidiarity principle, and does so on an ill matter.
(PL) Mr President, equality between women and men is an important subject. Much has been achieved in this matter, but there are still areas where women are treated worse than men. We still earn less, women are at greater risk of poverty and it is more difficult for women to develop an academic or business career. Parliament's report takes note of these problems, and stresses the necessity of introducing specific measures which will ensure equal participation of men and women in the job market and in education.
Unfortunately, I regret that I could not support this proposal. I voted against the report, because it includes provisions designed to make abortion generally available in the European Union. Firstly, these matters are among those which are exclusively for Member States to decide. Secondly, the question of unwanted pregnancies is a huge problem, but we cannot bring in legislation which is going to treat abortion as a free means of contraception. Neither can I agree that abortion should exempt people from thinking about the consequences and responsibilities associated with becoming sexually active. I think human life deserves better.
(IT) Mr President, ladies and gentlemen, today we set out to reinforce the role of women in the Union.
This resolution has many points with which I agree of course, and I must say that many of them relate to my personal political activity, especially when it comes to access to the world of work and protecting women from all forms of violence.
However, I must point out that this resolution has also become a soup, to which a skilled cook has attempted to add - or rather, has added - very different ingredients. Let me explain myself better: it talks about violence, about protection against violence. This is followed by a single line about contraception and the termination of pregnancy, abortion, two topics which are actually very different, and which need to be considered very differently. In the case of abortion, for example, we need to focus our attention and our thoughts on the sanctity of life.
This choice has meant that I have been unable to vote in favour of the resolution and I have had to abstain. I think that this carefully worked-out strategy, which seeks to obtain the consensus of politicians and the media, does not really serve the interests of European women.
(ET) Mr President, in contrast to the previous speakers, I was among the 381 members of the parliament who supported the adoption of this bill - and this is 10 times bigger than the number of members on our women's rights committee. Equal rights, equal opportunities and equality between the genders in everyday life is definitely in all our interests. Equal rights for women and men is not an aim in itself, but a precondition for achieving the general goals of the European Union, and the rational use of our own potential.
The fact that today we have been talking about this for 40 years definitely gives an indication of how complex and multifaceted this subject is, and how an integrated policy is needed to solve these questions. And I hope this is not just another strategy on paper, and therefore I want to stress what was stressed in the report too - the importance of implementation and supervision.
(CS) I did not vote for the controversial and imbalanced report of Mr Tarabella on gender equality either and I am sorry that, with the exception of the European People's Party MEPs, 381 Members did vote in favour of the report. Perhaps they have not read it. In a number of the proposals, it interferes with the exclusive powers of the Member States, especially concerning their pro-family policies and ethically sensitive areas. Moreover, do they really want to set up and finance some form of new institution for monitoring violence against women in the EU? Do they really not know that the Union has instruments, an office and legislation for monitoring adherence to the human rights both of men and women? Do they really believe that we need a charter of women's rights alongside the already existing and binding Charter of Fundamental Rights of all European Citizens? The report also refers to the so-called Barcelona targets, although these are contrary to the recommendations of experts, because infants and toddlers need to have full-time family care at that age, not to be dumped in nurseries on the basis of recommendations from Barcelona. Nurseries should only be the last resort. The recommendations in the report may not be binding, but human stupidity is contagious and Parliament should therefore not support such things. There were only 75 abstentions and I applaud the fact that 253 People's Party members voted against the report.
Mr President, the Treaty of Rome contains one sentence on this subject. It says, 'men and women shall be given equal pay for equal work'. Now, that sounds pretty straightforward. We all think we understand what that means.
But what has happened in the subsequent decades is that, through a process of judicial activism, the European Court has progressively extended the meaning of that phrase beyond anything that a reasonable person would assume. First, it defined 'equal pay' as meaning equal pension rights and equal holidays and so on. Then it defined 'equal work' as being work of equivalent value. How is an employer supposed to judge that? Is it a question of how hard it looks like someone is working? Do they have to factor in the availability of suitably qualified applicants? Then, in the South-West Trains case in Britain, it was extended to look at the rights of spouses of same-sex unions. Now we are talking about reproductive rights.
There is an argument for all of these things. You can take the view that the state ought not to regulate contracts between employers and employees or you can take the view that we need this legislation. But, whichever side you are on, surely that is an argument that ought to be had by elected representatives who we can vote for and vote against. It is outrageous for them to be imposed on us by a court. A court with a mission is a menace; a supreme court with a mission is a tyranny.
(PL) Mr President, my surname is very difficult, too - Skrzydlewska - but I am used to the fact that not many people can say it properly.
During today's voting, we voted on the report on equality between women and men in the European Union in 2009. However, among the provisions relating to problems associated with discrimination against women and their more difficult situation in the labour market, there were provisions calling on Member States to facilitate universal access to abortion and services related to reproductive and sexual health. I would like to point out that matters related to abortion are something to be decided by individual Member States. Therefore, in the final vote I was against the report, because I think that, when fighting for the right to equal treatment for women and men, we should not make this right dependent on choices related to sexual matters.
(DE) Mr President, I am very pleased that we Christian Democrats from the Group of the European People's Party (Christian Democrats) have voted against this dreadful ideological report put forward by the Socialists, Communists, Greens and, in particular, the Liberals. It is an attack on the right to life of unborn children and an attack on the principle of subsidiarity. In particular, I am horrified by the way in which the Liberals have become the dogsbodies of those on the left and have acted contrary to the principle of subsidiarity.
This type of report damages our acceptance among the population and among the candidate countries. Some of the ideological elements relating to Croatia and Macedonia in the progress reports are also doing us harm. This is why we must explain clearly to people about the acquis communautaire, which I am fully in favour of, about the responsibilities of the EU and about dangerous ideological nonsense. To continue the metaphor started by my Italian colleague: we are, of course, in favour of the soup, but against putting cyanide in it.
Mr President, let me tell you the story of two African countries. In 1978, Kenya banned the hunting of elephants and that decision was followed by an almost total destruction of elephant herds in Kenya. Round about the same time - in 1979 - Rhodesia, as it was still called, made elephants the property of whoever's land they were roaming on. Result - explosion of elephant numbers.
We in this House do not think of the elephant in the way that the African does. We are not threatened by it; it does not trample our crops; it does not destroy our villages; and it does not damage human health. The only way to prevent local populations from doing the logical thing, which is to eliminate a dangerous menace, is by giving them an incentive in treating it as a renewable resource. This, of course, is what Rhodesia - now Zimbabwe - successfully did. Environmental policy should recognise the basic Aristotelian wisdom that that which nobody owns, nobody will care for.
(SL) I am in favour of Croatia's membership of the European Union, but it should not be at the expense of Slovenia's national interests. I am talking, of course, about the border dispute between Slovenia and Croatia. This is not merely an abstract concept; it is one that affects people's lives.
Here in Strasbourg, the European Parliament has called on the Slovene Parliament to ratify the arbitration agreement as soon as possible. That of course constitutes interference with the competence of the Slovene Parliament. Secondly, I wonder if anyone has asked themselves the question as to why it is that Slovenia has not ratified this agreement already. What I would say on that point is that, in August 2007, all the parliamentary groups said that any solution must be in line with the principle of equity.
Naturally, I also wonder why it is that anyone at all should have any objections to this principle. And yet, this principle has not been enshrined in the arbitration agreement. I have therefore voted against the motion for a resolution because it does not reflect this principle.
(CS) I was delighted today to support the report on the key progress of Croatia in preparing for accession to the EU. There are long-term links between Czech citizens and Croatians with tens of thousands of families visiting the country every year and having friends there. This is therefore an excellent report for us, because it proves that Croatia will be ready for membership next year. I believe that the ratification process for the accession agreement will not be disrupted by any of the internal politicking within the Twenty Seven, which accompanied the Lisbon Treaty, and I also believe that the parliaments of Slovenia and Croatia will find a fair solution to their border disputes.
(CS) Mr President, I, too, will be brief. It is another good report for the Balkans, with Macedonia also progressing successfully on the path to fulfilment of the political criteria that are a precondition for the start of accession talks and also for a visa-free regime with the EU. The recent elections have helped in this. They have shown clearly that the citizens of this country want to share international standards and peaceful coexistence. I also believe that democratic institutions will manage to strengthen negotiations with Greece concerning amicable solutions to problem areas.
(CS) I will be very brief again. I would like to say that we have adopted a very frank report on how Turkey can responsibly amend its legislation in accordance with the EU model and also concerning the fact that the political criteria in the area of human rights, especially in relation to women and religious minorities, have not yet been fulfilled, just as the Cyprus issue remains open. Despite this, a majority of MEPs supported the start of accession talks some years ago. I welcome the fact that Turkey is moving towards democracy and towards Europe, but I would like to say once again that a better solution to economic relations would have been to set up a privileged partnership rather than to promise accession to Turkey with its 70 million-strong population. It would also be more frank in view of the fact that, as I fear, an accession agreement would not be approved in a future referendum anyhow.
(DE) Mr President, I am pleased that this House has rejected by a large and clear majority the attempt by the Socialists and the Greens to set the goal of full membership for Turkey. The process must remain open and, to put it even more clearly, it must be diverted immediately towards a tailor-made special status or a privileged partnership.
Turkey is not a European country, but it is our most important partner on the margins of Europe. This is why we want close cooperation, but, in response to Mr Kreissl-Dörfler who brought this up earlier, without Turkey becoming a member of the European institutions and without full freedom of movement. However, we do want close economic and political cooperation. This is a very precise concept and I believe that it has a chance of being implemented, because the majority of the people of Turkey and of the European Union are not in favour of full membership. Therefore, it would be more sensible not to waste any more of our effort, but instead to focus solely on the goal of partnership.
(SK) Any country that is making efforts towards joining the European Union must not only formally complete but also internally identify with minimum requirements in the area of democracy and respect for human rights.
According to the Progress Report for 2009, Turkey still has a long way to go. It may have committed itself to reforms, good neighbourly relations and gradual progress towards the standards and values of the EU, but this is the fourth year that it has failed to implement provisions arising from the association agreement between the European Union and Turkey.
In my view, it is it unacceptable to consider membership for a country in which women's rights and freedom of religion, thought and expression are violated, where torture, discrimination and corruption are tolerated and where the army continues to interfere in political life and foreign policy. The reforms should also include reform of the electoral system through a reduction in the ten percent threshold, in order to secure a better pluralistic democracy.
Written explanations of vote
The report by Mr Casa on the common system of value added tax with regard to invoicing rules has been adopted by a very large majority of Members, including myself. Under this system, VAT invoicing rules will be simplified thanks to the increased harmonisation of European requirements and the widespread use of electronic invoicing. The entry into force of this directive will therefore serve to reduce the administrative burdens weighing down companies and to increase the efforts to combat VAT fraud.
in writing. - (PT) This proposal relates to the creation of a self-assessment system in relation to the supply or provision of certain goods or services susceptible to fraud, on an optional trial basis. According to the European Commission, this is required because there are still a substantial number of cases of VAT fraud, and the Commission also has information about alleged cases of fraud related to the trading of greenhouse gas emission licences.
Based on this information, the report by Parliament proposes that the Member States that vote in favour of this system should be obliged to do the same for the greenhouse gas emission allowance trading scheme.
We believe that the experimental nature of the proposal may have some merit, so we support the amendments made by Parliament, particularly the proposal on a report that assesses 'the overall effectiveness and efficiency of the measure, applying the mechanism and the cost-benefit ratio of the measure in order to re-evaluate whether an extension or a widening of its scope would be appropriate.'
in writing. - This report deals with important issues relating to fraud, including in the field of greenhouse gas emissions. The Commission must report on the effectiveness of the reverse charge mechanism with a view to establishing whether it would be appropriate to extend the mechanism elsewhere.
in writing. - (PT) The adoption of Directive 2006/112/EC was an important step in combating tax evasion. For all its good points, however, it was not effective enough to tackle so-called 'carousel fraud' in VAT. This type of tax fraud is to blame for much of the loss of tax revenue in the Member States, and it has been one of the most widespread methods. At this time of economic crisis, when the fight against tax fraud is all the more important given the seriousness of loss of revenue, we must make every effort to combat it, as this will have an important impact not only on our response to the current international crisis, but also on the possibility of pursuing the appropriate social policies.
I was among the first supporters of the idea behind the European Commission's proposal.
We in the Committee on Economic and Monetary Affairs have analysed and somewhat improved the Commission's document. I agree with the rapporteur, in particular, on the clarifications regarding the optional application of the reverse charge mechanism and reporting obligations. In fact, Member States should have the option either to require transaction-by-transaction reporting or global transaction reporting.
The proposal under examination reinforces the safety of the ETS allowances vis-à-vis fraudsters whilst, at the same time, reducing the administrative burden on honest businesses.
Lastly, I believe that Parliament should be fully informed of the outcome of this temporary implementation of the reverse charge mechanism.
It is with great conviction that I voted in favour of Mr Casa's report. As first vice-chair of the Committee on Budgetary Control, and as rapporteur of a report adopted in September 2008 on VAT fraud, I have repeatedly argued the case for effective combating of VAT fraud, as this constitutes a major issue in terms of the income of the Member States and the proper functioning of the internal market. A common and particularly serious form of this fraud is known as carousel VAT fraud. The total amount of uncollected income is estimated at between EUR 20 and 100 billion per annum. That is a huge sum, and one that could certainly be put to good use in times of economic crisis.
Criminals active in this area are particularly inventive. It has recently come to light that they are also pursuing their criminal activities within the emissions trading scheme (ETS). The transfers of emission rights between taxable parties within the ETS, which takes place entirely electronically, are regarded as services and are taxable in the country in which the recipient is established. Traders purchase carbon credits from VAT-free sources in other Member States and then sell them on to companies in their own Member State at a price including VAT. Missing traders then fail to remit the VAT to the national exchequer. It is crucial that we tackle this kind of crime.
I welcome the application of the reverse charge VAT system. However, I discern an error in it. For example, subject A sold something to subject B. Subject B sold it to subject C. Subject C sold it to the end consumer or non-payer of VAT. Meanwhile, subject A does not pay VAT, as he is not the end-seller. Only subject C selling the final goods to the consumer pays VAT. The crux of this is that subject B is not taxed at all although the basis of his business is to buy low and sell high. Therefore, it is being proposed that subject B should pay VAT on the price difference to the state's treasury. This scheme has many positive points, with one exception: no one will apply to the treasury for a VAT refund, but if subject C is a fraudster, then he simply will not pay VAT as the final seller. In other words, by applying the reverse charge VAT system, there will not be a negative balance, as no one will apply for a VAT refund and I feel that it will be very easy to administer this scheme, as state tax inspectorates will very easily be able to reveal the difference in the prices of goods. If I am mistaken, I would be very grateful for a written reply on the suitability or inadequacy of the scheme I have proposed.
The resolution is designed to amend the Council VAT Directive 2006/112/EC in order to allow for temporary application of the reverse charge mechanism so as to combat fraud relating to the trade in emission certificates and transactions on certain goods susceptible to fraud. Tax fraud is an important problem in terms of the smooth operation of the internal market and puts the Member States' tax revenues at risk. That is why several of them have asked to be allowed to combat fraudulent mechanisms using a reverse charge mechanism targeted at certain sectors susceptible to fraud and certain goods. The most common form of fraud is where a VAT-registered supplier invoices supplies of goods and then disappears without paying the VAT owing on them, while leaving buyers (also VAT-registered) with valid invoices which allow them to deduct their VAT. The national Ministers of Finance do not therefore collect the VAT owing on the goods in question and have to reimburse the next trader upstream in the VAT chain for the VAT paid by them. Thus, the Member States loses twice. That is why I voted in favour of this legislative resolution.
Providing access to housing for citizens, especially vulnerable people, from communities facing dire poverty and marginalisation must be a fundamental concern of our society. The financial support from the Structural Funds can make a considerable contribution to the efforts made by national authorities to resolve this problem. Both the European Parliament and the Council have asked the European Commission on repeated occasions to take action in favour of promoting the inclusion of these communities. As a result of today's vote, we have received a new, amended regulation, which will enable all 27 Member States to use money from the European Regional Development Fund (ERDF) to renovate or replace housing in marginalised communities, thereby supporting the most disadvantaged groups in society.
I must point out that the report fails to give a general indication as to who is to be on the receiving end of the measures if they are introduced: reference is made to the concept of 'marginalised communities', but the substance of this expression, which can mean many different things in sociological terms alone, is not specified. The only references - which anyhow are already in the Commission's proposal - concern the Roma population. The report's request that the reference to the Roma should not preclude interventions to help other socially marginalised groups offers no guarantee that other individuals who are 'socially marginalised', because of particularly difficult economic, work-related or family situations, can benefit from the portion of ERDF that is to go towards housing policies. Lastly, according to the report presented to Parliament, the power to determine the criteria applied to establish which part of the ERDF can be assigned to helping marginalised communities should lie with the European Commission: this provision seems to allow the Commission alone broad discretionary powers in determining the aforementioned criteria; criteria on which the extent and the scale of the measure will effectively depend, at a time when Parliament will have no foreseeable way of acting and expressing its views. In anticipation of the future parliamentary follow-up of the report, and since this is the first reading, I will abstain from voting.
I support this Framework Agreement, since cooperation between the European Parliament and the European Commission is particularly important in strengthening the stability of the European Union and the effectiveness of its work. According to this agreement, once a legislative initiative request has been submitted to the European Parliament, the European Commission must answer within a month, and prepare a suitable piece of European Union legislation within a year. If the European Union refuses to prepare the act requested, it will have to justify its decision in detail. Until now, only the European Commission was able to initiate European Union legislation, but in the Treaty of Lisbon, it is provided that a majority of the European Parliament has the right to create European Union legislation. Parliament and the Commission will cooperate closely at an early stage on any legislative initiative requests emanating from citizens' initiatives. When signing international treaties, European Parliament experts will also be included in the discussions. In the agreement, Parliament will be granted the right to participate as an observer in certain European Union international talks, as well as the right to obtain more information about international treaties.
in writing. - (PT) I am happy to vote in favour of this amendment to the European Regional Development Fund (ERDF) in order to extend the scope of its interventions in the housing sector so as to help marginalised communities in all the Member States. Up until now, interventions in the housing sector could only take place within the scope of urban-development projects relating to the renovation of housing. In my view, this criterion is unreasonable and discriminatory given that, as is the case in Portugal, the majority of these families live in shelters in rural areas. These are the people most in need, and they should not be excluded by reason of their location. I welcome the amendment made by Parliament, which supports territorial cohesion.
Moreover, unlike the European Commission's initial proposal, which restricted its implementation to the new Member States, these new regulations widen the scope of implementation to all Member States, thus avoiding senseless discrimination between marginalised European families. This is a global problem, and it affects thousands of families all over Europe! This situation is particularly severe in Portugal due to the economic crisis that it is experiencing, and the extreme poverty of many families.
in writing. - I support this report which extends eligibility of housing interventions in marginalised communities to the European Regional Development Fund (ERDF). Under the new rules, all Member States will be able to avail of such EU funding to improve the conditions of marginalised households previously unavailable to Member States which joined since 2004. Physical degradation of housing stock denies its occupants the right to decent living conditions and is a major obstacle to integration and social cohesion. This regulation will allow for housing renovation projects to draw on the ERDF but, in order to counter segregation risks, these initiatives must be part of a wider social integration framework in the fields of health, education and social affairs.
in writing. - (PT) The European Commission is attempting to alter the provisions of the European Regional Development Fund (ERDF) regulations to allow the new Member States to use these funds to intervene in the housing sector in favour of marginalised communities living in rural areas.
This amendment applies only to the new Member States which, let us not forget, have large marginalised migrant communities living in rural areas. This justifies the adoption of a special rule within the ERDF regulations.
in writing. - (PT) In working to tackle poverty and improve living conditions for the most disadvantaged sectors of the population, where deprivation has been exacerbated by the severe crisis of the last few years, the European Union has a duty to safeguard and promote sustained policies for social inclusion. Apart from hygiene issues, the deterioration of housing conditions exacerbates and often causes the risk of segregation and marginalisation. Living conditions are crucial for every citizen's self-esteem and sense of social worth. Alongside education, health and employment, they play a pivotal role in the construction, development and consolidation of any attempt at sustainable living, be it at individual or family level.
It is important, however, that we make sure that intervention strategies within the European Union do not make any distinctions on the basis of gender, race or ethnicity. If Europe is to have a more balanced society, it is just as vital that we avoid the emergence and expansion of ghettos or zones that are easily associated with a particular disadvantaged or marginalised community. Policies on social inclusion also need to be aimed at those who are most in need of them without making any kind of distinction between European citizens.
in writing. - This regulation allows Member States to use the European Regional Development Fund in an integrated and sensible way. By making existing money available for marginalised communities, many of whom are in rural areas and shelters and could not benefit under previous rules, this new regulation will contribute significantly towards the Economic Recovery Plan for Europe.
These are the reasons that led me to vote in favour of the following amendments. First of all, I believed it necessary to widen the geographical perimeter of the motion to all 27 EU Member States, since the problems we intend to combat with this regulation arise throughout the European Union. Therefore it makes no sense to limit the regulation to only the new EU-12 Member States. Secondly, I believed it was right to restore the previous version of the final part of Article 7 ('the Commission shall adopt', instead of 'may adopt'), so that the Commission can continue to fulfil its original regulatory brief of evaluating and deciding upon the criteria for interventions, in order to guarantee the policy's effectiveness and added value, also taking its cost into account.
The housing situation in the EU is critical. What we need is a European policy of decent housing for all, a binding and ambitious EU social housing policy. Of course, it was essential for Parliament to adopt a position on the renovation of insalubrious housing and the replacement of slums with decent accommodation, but it is just as essential and just as urgent for the EU to make the availability of decent accommodation a fundamental human right. It has a duty and the means to ensure this. The EU cannot allow itself to become a socially underdeveloped region.
in writing. - (PT) The adoption of this report is very important, because it makes an amendment to the European Regional Development Fund that will help marginalised members of the public, whether or not they live in urban areas.
I voted for this report and I want to emphasise that such regular reviews of the texts regulating the use of European funds are welcome. Many of the restrictions stipulated by these regulations are no longer suited to the current economic and social situation, thereby necessitating new forms of intervention. Another example in this regard is the relaxation of the conditions for using ERDF funds to improve energy efficiency in housing, approved by Parliament last spring.
The current worldwide economic crisis represents a difficult challenge for the European Union, which is in need of policies offering rapid, flexible and efficient responses.
With its total financial resources of EUR 347 billion for the programming period 2007-2013, the European Cohesion Policy is the greatest source of investment in the real economy, able to help Europe and its regions to recover from the crisis and to regain confidence and optimism.
I agree with the need to deal with the question of housing for marginalised communities, in the context of a change in the ERDF regulation. Since the current laws cannot be applied to marginalised communities, the proposed change would fill a gap in the legislation, in order to cope with the problem of these people's precarious conditions of life in a more appropriate way.
This measure respects the principle of subsidiarity, increasing the ability of Member States to provide support and housing aid for marginalised communities, in whatever way they judge to be most appropriate, and, at the same time, maintaining the integrated approach as a minimum condition for implementing the aid.
Mr President, ladies and gentlemen, I congratulate Mr van Nistelrooij on the excellent text he proposed, which has been further improved by numerous amendments tabled within the Committee on Regional Development, allowing this measure to be extended to all the European Union Member States.
Today's text will enable us to make the dreams of many people who wish to own their own homes come true. I am certain that, in doing this, we will show our citizens that Parliament is capable of finding solutions to the challenges posed by opening up borders and by the free movement of people. And for this reason, I will vote in favour of the report.
I welcome the adoption, today, by a large majority (558 votes to 57), of the report by Mr van Nistelrooij. By adopting this report, Parliament is sending out a strong message to citizens and is responding to the social concerns relayed in particular by Eurocities. The report provides for the possibility of using the ERDF for the renovation and replacement of existing buildings and for new structures designed to help marginalised communities in rural or urban environments in each of the 27 Member States.
This extension from the 12 States that joined in 2000 and 2007 to all the Member States offers solutions to the problems that insalubrious housing poses for certain marginalised communities throughout the EU. It will thus be possible to establish an integrated and sustainable approach at EU level. Furthermore, this extension dovetails perfectly with the aim of the 2010 European Year for Combating Poverty and Social Exclusion. I am pleased that Parliament has voted for these amendments and I hope that the regions concerned will find it a useful tool for solving what is an urgent and fundamental problem for these communities.
I have supported this report from the outset, especially in terms of enlarging the scope of intervention to all EU Member States. It allows the 27 to use the ERDF to finance the construction of new dwellings for marginalised communities and for the renovation and replacement of existing buildings.
During this serious economic crisis which has hit Europe and affected all the Member States, housing problems are now even worse. The European Union had to intervene and use all the instruments at its disposal to come to the aid of badly-housed people, especially marginalised communities who were previously unable to benefit from ERDF resources.
Thanks to the amendments which the members of the presidential majority tabled in the Committee on Regional Development, eligibility for the fund is vested not only in the new Member States of the EU, but in all 27, all of which face the same difficulties. The regions concerned will be able to replace unhealthy housing in socially excluded communities and develop global, integrated and lasting solutions to their housing problems.
This report gives the EU concrete means for helping its citizens. Let us hope that it will be a step towards a social Europe close to the people.
in writing. - (PT) The report that we approved today alters the European Regional Development Fund (ERDF) regulations, extending its scope in the housing sector in favour of marginalised communities, since currently, the fund can only be used within the context of urban development initiatives. The amendments that I and my fellow Members proposed, and which were confirmed today in Parliament, mean that the older Member States, not only the new ones, as suggested in the original proposal by the Commission, can also benefit from this new source of funding from the ERDF.
I have also tried to prevent what I see as a precedent which would exclude the older Member States, particularly Portugal, from this funding, and possibly from using other additional sources of Community aid. I would like to reiterate that the length of time for which a country has been a member of the European Union should not be a criterion for the allocation of structural funds, and that the post-2013 Cohesion Policy should continue to focus on the principle of solidarity, aimed at territorial cohesion, something which is crucial for the outermost regions, such as Madeira. It must also be aimed at greater flexibility, transparency and a results-oriented approach that rewards the regions that have demonstrated an exemplary use of Community aid, rather than punishing them.
In order to improve the assimilation of European Union funds for the renovation of buildings and homes, and given the practice of the Member States and difficulty of cofinancing, it should be proposed that national governments create a common fund, in which they could save money, covering cofinancing with state money. In other words, until cofinancing is covered by the state, the proprietors of buildings and home owners have to pay the same absolute amount they paid until renovation. The reason is that often, the proprietors of premises and home owners can neither cover cofinancing with their own money nor obtain a bank loan for this. I welcome the second point of this initiative - to direct funds earmarked for renovation to rural areas.
Most private houses in villages are heated autonomously, meaning that heating is not paid for in a centralised way and therefore it is proposed that an absolute monthly amount should be set, which in time, could cover the cofinancing of these homes. This would make it easier for the Member States to legally implement the cofinancing for rural home renovation.
This rule allows for financial support from the ERDF for interventions in the housing sector for the benefit of marginalised communities in the new Member States. A large majority of these communities live in rural areas and in shelters (in both rural and urban areas). They are unable to benefit from ERDF support. Intervention in the housing sector is possible during urban development operations and by renovating existing houses. Support for intervention in the housing sector in rural areas or to replace mediocre housing in urban or rural areas is not eligible for ERDF support. In order to prevent unwarranted discrimination, intervention targeted at the Roma should not exclude other groups in similar social and economic circumstances. In addition, as intervention is just one part of a complex problem, it should be addressed within the framework of an integrated, multi-dimensional approach at national level, with strong partnerships and taking account of aspects relating to education, social affairs, integration, culture, health, employment, security and so forth. The objective of the proposal is to provide acceptable housing conditions within the framework of an integrated approach.
in writing. - (PT) Fraud and tax evasion are an attack on the construction of a fairer, stronger and more equal Europe in terms of social and economic development. The consequences of this have become all the more apparent and serious in this time of severe economic and financial crisis, as the budgets of the Member States have been particularly weakened and strained by the need for public investment and expenditure on social policy. It is worth noting that tax fraud in the European Union stands at more than EUR 200 billion per year, which amounts to more than 2% of GDP.
Within the context of the open market and the free circulation of goods and people, the control and surveillance mechanisms have become ever more complex due to the inalienable rights of sovereignty of each Member State. To make matters worse, unscrupulous economic operators, mostly motivated by opportunities to make easy money from the economic crisis, are resorting to ever more sophisticated and ingenious methods of tax avoidance.
This proposal strengthens administrative cooperation between the EU Member States in the field of taxation, as the process of European integration shows a clear imbalance between the legislation produced and the mechanisms of control and surveillance.
in writing. - (PT) We have some doubts as to the formulation of the proposal which seeks to widen the scope of the directive, extending 'cooperation between Member States to cover taxes of any kind', and the fact that it 'shall also apply to compulsory social security contributions payable to the Member State or a subdivision of the Member State or to social security institutions established under public law'.
We disagree that the officials of a Member State should be given the authority to act within the territory of other Member States, so we believe that Parliament's proposal to limit the issue to cases where there is agreement between the Member States is the correct approach, at the very least.
We also have our doubts about the requirement for the automatic exchange of information about the tax habits of individuals, although there are some references to data protection, particularly in the report by Parliament.
We will be carefully watching the treatment of these issues as they progress.
in writing. - Whilst I believe that the EU's Member States should retain control over their own taxation systems, it is clear that there must be cooperation across the EU and indeed with third countries in order to counter tax evasion. I believe that the compromise agreed today will be a useful tool in combating fraud and evasion.
in writing. - (FR) I voted resolutely against the Alvarez report on administrative cooperation in the field of taxation, as I am sorry that the fight for citizens' freedoms, which Parliament is supposed to spearhead, is changeable and inconsistent.
When the introduction of body scanners or the SWIFT agreement with the United States is on the agenda, the staunch defenders of individual freedoms make their voices heard, even if it means creating diplomatic tension.
But when the protection of banking data is at issue, the good suddenly turns into the evil.
Wholesale automatic exchange, which forms the basis of the Alvarez and Dominici reports, is the scanner that strips you at every turn; it is the SWIFT agreement on an even larger scale.
This inconsistency cannot even be justified in the name of efficiency.
The automatic exchange of all data on every non-resident in Europe will lead to an unmanageable flood of data. The precedent in the field of taxation of savings should set alarm bells ringing.
And to those friends of mine who are concerned about the excessive bureaucracy that this construct might entail, I say that the only solution is to oppose it on principle rather than be surprised at its disastrous consequences.
in writing. - (PT) Since previous legislation, which made fraud and tax evasion a priority for the European Union, a series of legislative proposals have been adopted relating to this area. Administrative cooperation in the field of taxation is a fundamental part of the common strategy to combat fraud and tax evasion. Effective combating of tax evasion and fraud has a significant impact on national budgets and the loss of substantial revenue for general public expenditure, especially in health, education and research.
Tax evasion and fraud violate the principle of equal fiscal treatment, to the detriment of citizens and businesses that meet their tax obligations, and it leads to the distortion of competition, which affects the proper functioning of the markets. At this time of crisis, it is all the more important for us to use all the methods at our disposal to combat tax evasion and fraud in order to meet the exceptional costs that are necessary to remedy the effects of the crisis and to reduce the high budget deficits as much as possible.
The importance of the proposal lies in the serious consequences that tax fraud in the EU (estimated to exceed 2% of GDP) has on Member States' budgets, on the principle of fair taxation, which is weakened as a result of it, and on the operation of markets, because competition is distorted.
The proposal presented by the Commission is a step forward in meeting the need for more effective cooperation measures to combat fraud and tax evasion on a European scale. The proposed directive involves both a quantitative and qualitative leap: quantitative because it establishes new obligations; qualitative because it broadens and specifies the existing obligations.
It agrees to include all types of direct or indirect tax, except VAT and excise duties, introducing the automatic exchange of information between tax administrations, instead of exchange on request.
The proposal will mean we can call on more effective cooperation measures to combat fraud and tax evasion, creating a reliable, easy-to-use and effective system. This will help us achieve appropriate tax integration, an essential part of the European project and a further step towards the genuine harmonisation of tax policies.
Like the Confederal Group of the European United Left - Nordic Green Left, I voted in favour of this report, which aims to step up the fight against fraud and tax evasion, since this fight is important in the context of the economic crisis that our Member States are experiencing. Taking up these matters seems to us to be a priority in the light of the economic crisis that the Member States are experiencing and at a time when budgetary rigour places an increasingly heavy burden on the smallest States.
According to some estimates, tax fraud amounts to EUR 200 billion, or 2% of GDP, and double the sums allotted by the European Union to the so-called European Economic Recovery Plan.
Furthermore, the European Parliament's report introduces the need to improve data protection, an important principle since we are talking here about information and data exchange.
Like the report, we shall press the Commission and the Council to explain to the European Parliament how its position has been taken into account and what progress has been made with regard to cooperation between the Member States in combating tax fraud and evasion.
The aim of the directive is to improve administrative cooperation in the field of taxation. Now more than ever, we need to help each other in this field. The mobility of taxpayers, the number of cross-border transactions and the globalisation of financial instruments have evolved considerably. It is hard for the Member States to assess the amount of taxes and duties correctly. This increasing difficulty is having repercussions on the functioning of the tax systems and resulting in double taxation, which encourages tax fraud and evasion, while controls remain the responsibility of the national authorities. This is putting the smooth operation of the internal market at risk. Automatic exchange of information between the Member States would be mandatory for directors' fees, dividends, capital gains, royalties and life assurance products not covered by other EU legal instruments relating to the exchange of information and similar measures and the resultant pensions, property ownership and revenue. In order to improve the exchange of information between the various national authorities, it is also proposed to establish monitoring of cases in which the Member States have refused to provide information or to carry out an administrative enquiry. All these measures help to combat tax fraud, which is why I voted in favour of this legislative resolution.
in writing. - (PT) It is curious that the European Commission acknowledges that 'the free movement provisions of the EU Treaty make it difficult for Member States to ask for guarantees for the payment of taxes due on their territory'.
Could we say, then, that instead of adopting rule after rule which later prove to be 'insufficient', and bearing in mind the 'poor results obtained so far', why not simply go to the root of the problem by changing the rules that relate to freedom of movement?
However, we have doubts about the implementation of the proposal which states: 'The scope of the mutual recovery assistance should be extended to other taxes and duties than those already covered now, as the non-payment of any kind of tax or duty affects the proper functioning of the internal market. The scope should also be extended to compulsory social security contributions'.
We disagree that the officials of a Member State should be given the authority to act within the territory of other Member States, so we believe that Parliament's proposal to limit implementation to cases where there is agreement between the Member States is at least the correct approach.
in writing. - The increased mobility of both persons and capital lies at the heart of the EU and has been a great success. However, it carries with it certain downsides and these include the increased possibilities for fraudsters to avoid paying taxes and duties. It is apparent that the existing systems of mutual assistance has proved insufficient and today's vote should bring about much-needed improvements in this area.
As far as the recovery of claims relating to taxes and duties is concerned, the situation in the European Union is not exactly welcome. The statistics show us that the overall recovery rate is just 5%. In order to improve the effectiveness of claim recovery activities, closer cooperation is required at Member State level. With this in mind, I voted for the proposal on mutual assistance in this area. I hope that we will actually manage to eliminate the deficiencies of existing measures which have resulted in a lack of transparency and coordination between states and in an unjustified delay in the recovery process.
The new directive is proposing to define more clearly the norms based on which the competent authorities in Member States provide assistance, along with the rights and obligations of the parties involved. Standard instruments will be drawn up to facilitate enforcement or precautionary measures in order to avoid the problems linked to recognising and translating instruments issued by other authorities. The Commission will support good cooperation between Member States and will constantly monitor any complaints received in connection with the exchange of information or assistance.
in writing. - (PT) The increasing number of requests from Member States for assistance in the recovery of claims relating to certain taxes, along with the lack of efficiency in collecting them, at only 5%, shows that there needs to be an amendment to Council Directive 1976/308/EEC. We need this resolution if we are to tackle the problems of slowness, disparity, lack of coordination and transparency.
The current system for the recovery of claims relating to taxes, duties and other measures is characterised by slowness, disparity and a lack of coordination and transparency. We therefore need to take action at a Community level, to reinforce and improve recovery assistance between Member States.
To this end, the proposal offers uniform instruments permitting enforcement or precautionary measures in order to avoid problems of recognition and translation of instruments emanating from other Member States, and a standard form for the notification of documents relating to the claims on the territory of another Member State.
The introduction of a uniform standard form for notification of instruments and decisions relating to the claim will resolve the problems of recognition and translation of instruments emanating from another Member State. This instrument will be essential for the development of trade within the Community and for strengthening the internal market.
The Council Directive aims to fundamentally revise the functioning of mutual assistance for the recovery of claims relating to taxes, duties and other measures. National provisions relating to recovery only apply within the territory of each Member State. The administrative authorities are unable to recover taxes and duties themselves outside their own Member State. At the same time, the mobility of people and capital is increasing, and fraudsters take advantage of the territorial limitation of the competences of the national authorities to organise their insolvency in countries in which they have tax debts. The first provisions concerning mutual assistance for recovery were established in Directive 76/308/EEC (consolidated in Directive 2008/55/EC) on mutual assistance for the recovery of claims relating to certain levies, duties, taxes and other measures. However, this instrument proved to be inadequate in terms of responding to changes in the internal market over the last 30 years. It is therefore necessary to repeal the current directive and make provision for an improved system of assistance for recovery within the internal market that will guarantee fast, effective and uniform procedures throughout the European Union. That is why I voted in favour of this resolution.
in writing. - UKIP fully supports the relief efforts and is horrified at the loss of life and those affected by the disaster, but we cannot support legitimising the EU in spending hundreds of millions of taxpayers' money, along with its militaristic and diplomatic ambition to circumvent democratic and accountable nation states intervening in the crisis.
Of course, we encourage government and individuals to give relief and money to help those affected and rebuild the country. However, this must be done transparently with the public and not by secretive, unelected bureaucrats with international ambitions of grandeur.
I voted in favour of this resolution and in favour of the financial aid the European Union will provide for long-term support, which will be managed in partnership with local authorities and the people of Haiti. This money must be used to address the fundamental reasons for poverty in Haiti, to help the country strengthen its democratic structure and to build a sustainable economy.
Conditions in Haiti have improved recently, thank God, and humanitarian aid is being distributed effectively and in order of priority; this is thanks to the cooperation and the coordination of international organisations, non-governmental organisations and the people of Haiti who have all been working together.
The European Union, like the entire international community, is facing an important test of solidarity with regard to the situation in Haiti. The forthcoming EU summit must present a decisive, well-coordinated solution, with a single voice, to meet the needs for reconstruction and aid which Haiti is experiencing as a consequence of one of the greatest natural disasters in modern history. The call from the European Parliament and request submitted to the European Commission to come up with a specific proposal to set up a Civil Protection Force which can respond quickly in the event of a natural disaster anywhere in the world must be answered.
The 'Haiti Lesson' must not be forgotten and the European Union must show, in this case, not only that it knows what solidarity means, but also that it is an adaptable and flexible institution which is learning from the current painful events. The European Union has all the data and instruments for getting involved in the long-term reconstruction of Haiti. Coordination is required with the United States and Canada so that the whole international community can speak with a single voice. The Haitian people, sorely tried by history and nature, must receive from the international community the necessary instruments to learn to help themselves.
I welcome the commitment that the EU has made to provide aid to the people of Haiti following the earthquake that hit the country in January. Before the earthquake, more than 70% of people in Haiti were living below the poverty line, and the country's foreign debt amounted to USD 890 million. The international community now has a duty to contribute to drawing up a strategy of reconstruction for the country which will be sustainable in the short, medium and long terms.
This is a critical time in the coordination of reconstruction efforts between international aid donors, the Haitian authorities and civil society, and I welcome the recent decision by the G7 to write off Haiti's debts, including debts to multilateral credit institutions. It is vital that we help this country to recover from the earthquake, but the international community must also take advantage of this opportunity to help to resolve the economic, social and political inequalities within Haiti.
in writing. - (PT) The earthquake which struck the island of Haiti on 12 January 2010, killing thousands of people and causing terrible devastation and chaos, calls for our firm solidarity with the people of Haiti. I had the pleasure and honour of contributing to the drafting of this resolution by Parliament. First and foremost, I would like to offer my sincere thanks to the professionals whose generous and prompt work, through the Mobile Intervention Centre, helped to save lives and alleviate the urgent needs on the ground for health care, water, hygiene, clothing, etc. This proved that the investment demanded by Parliament over the years can have a practical and positive impact.
On the other hand, as after the Asian tsunami, we need to draw lessons from what happened. Following the Barnier report in 2006, the European Commission should submit legislative measures as soon as possible for the creation of a single, independent and permanent EU Civil Protection Force capable of carrying out rescue missions and ensuring an integrated approach to aid, rehabilitation and development. I would also like to thank the Member States, NGOs and civil society for all the humanitarian aid that they have provided.
The earthquake which devastated Haiti on 12 January, leaving 200 000 dead and approximately 250 000 injured, has prompted the European Union Member States and the entire international community to engage in a tangible and shared commitment to reconstruct the country.
Such coordination has shown itself to be effective in the short term, and has seen an initial pledging of considerable sums by the European Commission and by individual Member States. I believe it is essential to direct this joint effort so that the reconstruction is sustainable in the medium and long term, and so that the population of Haiti is the main beneficiary of this commitment.
I add my voice to the appeal by international humanitarian organisations to prevent the enormous number of children orphaned as a result of the earthquake becoming victims of human traffickers. I therefore believe that we need a plan to supervise such an emergency, ensuring that the primary needs of the weakest groups in the community take first place amongst the priorities of Europe and the United States.
I voted in favour of the motion for a resolution on the earthquake in Haiti, which caused 200 000 deaths and 250 000 casualties. I would like to express my heartfelt condolences and solidarity with the people of Haiti and other nations, the staff of international organisations, including the UN and the European Commission, and the families of the victims of this tragedy. I would like to emphasise the hard work of some EU Member States through the EU Civil Protection Mechanism, coordinated by the Monitoring and Information Centre. I also welcome the proposal to undertake an assessment of the European response to the humanitarian crisis in Haiti, so that the European Commission can present proposals for improving the capability of the EU to respond rapidly to future disasters.
in writing. - (PT) 12 January 2010 will go down in Haitian history as one of the most terrible days that the country has ever experienced. A people and a country already plagued by poverty and underdevelopment were suddenly devastated by a merciless and murderous natural disaster of massive proportions.
The tens of thousands of fatalities recorded in statistics that were already outdated by the time they were issued and the anguish and despair in the eyes of those who have lost everything more than justified the mobilisation of the international community and civil society throughout the world, and I must commend these efforts.
Despite this surge of solidarity that only sheds a good light on those who have been playing a part, this aid will need to be maintained even when the focus of global attention shifts to another country.
In spite of international efforts, the reconstruction of the country can only take place if those in charge and the citizens themselves are capable of taking the lead in the process and assuming their respective responsibilities.
in writing. - (PT) The calamity that hit Haiti, following a violent earthquake on 12 January this year, presented a new challenge to solidarity between people and nations. By virtue of its history and cultural identity, not to mention its importance in the global economy, the European Union must act as an example and encourage aid for the Haitians and the reconstruction of one of the poorest countries on earth. We must clear the way for financial and logistical tools that will minimise the suffering of those affected by the tragedy, as a matter of urgency, and ensure the rapid restoration of basic living conditions for the people. However, the conditions for the promotion of sustainable development within the country must already have been assessed and ensured so that we can counter the situation of extreme poverty which affects a huge number of people within the country. Beyond incentives for profitable farming, industrialisation and the sustainable cycle of development for the marketing of products, I believe that support for the implementation of a robust strategy for environmental improvement is crucial, since Haiti is a blatant and dramatic example of the devastating impact that climate change can have on humanity. I therefore voted in favour.
in writing. - (PT) In the face of the dramatic scenes of complete destruction in Haiti, we need prompt, effective and genuine solidarity that will help to mitigate the suffering of the Haitian people. There also needs to be rejection and condemnation of any attempt to exploit the tragedy of the Haitian people by military occupation of their country, along with the unequivocal defence of Haiti's sovereignty and independence - something that is missing from the document in question. It is regrettable that the resolution has come much later than the statements by certain Heads of State and UN officials about the deployment of tens of thousands of US troops in the country. Haiti and its people need fire-fighters, doctors, hospitals and basic necessities.
The response of the EU on welcoming the resolution was 'the Council's decision to send 350 military police officers'. It is worth recalling the rapid assistance provided to Haiti by countries such as Cuba, which promptly sent 400 doctors, saving lives and preventing epidemics, building medical infrastructure and distributing basic necessities, or Venezuela, which offered debt relief and supplied fuel.
in writing. - (PT) We believe that this is a time for giving all the humanitarian aid, cooperation and support for reconstruction that the people of Haiti deserve, given their dignity and courage. Unfortunately, too much time was wasted on protection, and not everything has gone smoothly. We have already denounced the way in which certain parties, particularly the US, have been more concerned with bolstering their military presence within the country with their troops than with the people of Haiti.
We regret that the resolution passed does not go far enough in defending Haiti and its people. It would have been a good start to denounce anyone or any country that seeks to profit from this catastrophe by returning to neocolonialism. Such an attitude seems to be behind the deployment of thousands of armed North American troops, despite the fact that the majority of the population live in poverty and remain victims of exploitation by multinational companies and the interference of external bodies, particularly the United States.
We will continue to express our sincere solidarity with the people of Haiti.
I supported this resolution in order to highlight the major commitment to solidarity that the European Union needs to deploy in order to come to the aid of this country, which was devastated nearly a month ago. Following the emergency, long-term assistance needs to be developed, especially for the most vulnerable persons and for the government structures, which have no alternative today but to transfer their authority to the US forces. Finally, Europe needs to learn lessons from such incidents, so that it can respond more quickly and efficiently in future and provide optimum humanitarian aid for the people who need it most.
in writing. - Labour MEPs would like to express our deepest sympathy for all those in Haiti who have had their lives shattered by this catastrophic earthquake and we fully support international relief efforts. We have supported this resolution with the clear aim of sending the message that the European Parliament and Labour MEPs stand side-by-side with the people of Haiti in the long-term work of rebuilding the infrastructure, communities and lives which have been torn apart. We were particularly pleased in this resolution to highlight the decision of Britain and the other G7 countries to cancel their claims on Haiti's international debt and to call on other nations to follow.
We do not however agree with paragraph 24 of the resolution as we believe that any proposal for improvement of EU disaster response should be made with full consultation and deliberation, and not simply in the context and immediate aftermath of one humanitarian tragedy, however appalling. In particular, the paragraph prejudices the current voluntary arrangements for EU Member States, and we should not underplay national response capacities, particularly when the UK's own standing response team rolled into action within one hour of the earthquake in Haiti.
in writing. - In recent weeks, we have all seen horrific footage of the situation which has hit the people of Haiti. As is always the case in large natural disasters, the attention span of the press and media is short and the headlines soon move on elsewhere. It would not be acceptable for political leaders to move on so quickly and it is correct that this parliament seeks to keep the disaster top of the agenda. This resolution notes the good work done thus far both by EU institutions and bodies within Member States and it is to be hoped that the EU High Representative takes full note of the specific issues Parliament has highlighted today.
in writing. - According to the Haitian authorities, the total loss of life after the earthquake exceeds 230 000 persons. This makes the catastrophe even bigger than the 2004 Asian tsunami. After emergency aid, our focus should gradually turn to the long-term development of Haiti. Being one of the poorest countries in the world, Haiti was totally unprepared to confront a catastrophe of this magnitude. I warmly welcome the recent debt-relief pledges to Haiti and urge all the donor countries to help with long-term and sustainable reconstruction. Finally, some colleagues have questioned Baroness Ashton's decision not to visit Haiti immediately after the earthquake. Their criticism is right if her visit would have resulted in something useful in helping the Haitians. If, however, that would have just been a publicity stunt to show that the EU is present, her decision was absolutely right.
Mr President, I voted in favour of the resolution on Haiti. The human distress caused by the Haiti earthquake is on a massive scale: hundreds of thousands are dead or injured, and Port-au-Prince is almost completely destroyed. The number of those in need of outside assistance is estimated at two to three million.
While the sympathies of Europeans are with the relatives of the victims, there is a need to act. The largescale and prompt commitments in the form of assistance from the EU are obviously vital. The tardy reaction on the part of the new foreign affairs administration has provoked amazement, with good reason. It is obvious that the EU High Representative must be responsible in future for ensuring that the Union reacts faster and with greater coordination. Haiti will need help for a long time. Its wounds need tending and its homes need building one by one.
The philosopher Ludwig Wittgenstein proposed the idea that no distress can be greater than what a single person can suffer. I imagine that he meant something like this: there is no greater unit of consciousness in the world than the consciousness of a single individual. You cannot tot up pain. There is no aggregate consciousness that would suffer more distress than a single one. The distress of the masses is always the distress of the single person. Therein also lies hope. Mother Teresa is reported to have said that if she had ever considered the masses, she would not have achieved anything. If I succeed in helping one person, I will be helping the greatest possible unit: one person's entire world.
I think that the EU needs to promote better coordination and a higher profile in supporting the Haitian state. At the moment, the biggest challenge is posed by logistical bottlenecks (restricted capacity for landing and unloading goods at Port-au-Prince airport), as well as the quest for a solution to help those who are still homeless, especially in light of the rainy season which is imminent.
We must think about the future and the ways in which we can act more quickly and efficiently in such situations. I supported this resolution because it asks the Commissioner for International Cooperation, Humanitarian Aid and Crisis Response to ensure that the European Union plays a leading role in crisis situations, coordinating more efficiently the European Union's response to future crises, based on the responsibilities created under the Treaty of Lisbon.
Furthermore, it is of paramount importance that the European executive tables before Parliament as soon as possible proposals for setting up a European civil protection force, based on the EU Civil Protection Mechanism. This will enable the European Union to gather the resources required to supply emergency humanitarian aid within 24 hours of a disaster occurring.
in writing. - The devastating earthquake in Haiti last month caused catastrophic damage, and the global relief effort will need to be long-term and committed. I am pleased that the EU has responded swiftly with EUR 196 million so far in assistance. I support the resolution calling for effective and coordinated humanitarian efforts from the EU, to ensure Haiti receives long-term assistance and reconstruction.
in writing. - (PT) Besides causing many fatalities, the earthquake that struck Haiti on 12 January 2010 continues to affect the daily lives of about 3 million people who are in critical need of humanitarian aid. The role of the EU's foreign policy has been clarified, and the values that the EU is trying to promote are aimed at, amongst other things, contributing to world peace and security, and the protection of human rights. Thus, we should welcome all efforts undertaken by Member States in order to help the country to emerge from this catastrophe as a fully functioning democracy, with an economy that can support its population. We should also bear in mind that the Haitian people must always be an integral part of the whole reconstruction process, along with their government.
I have abstained from voting on Resolution regarding Haiti because I believe it is urgent for civilian professionals such as doctors, architects and fire-fighters to be sent to the region instead of troops. Haiti will only be able to achieve the political, economic and social stability it needs if its country's freedom is protected from foreign interference. Financial institutions such as the World Bank, the International Monetary Fund and Haiti's social partners should cancel Haiti's foreign debt immediately.
Furthermore, I support the measures adopted by the countries of the Bolivarian Alternative for the Americas (financial aid through the Humanitarian Fund, energy support and promotion of farming and production initiatives) which are proof of the brotherly solidarity that exists between the different countries. By abstaining, I have tried to highlight that the reconstruction of Haiti cannot be undertaken through the militarisation of aid but rather by putting an end to the mechanisms that have caused the underlying poverty in Haiti, such as external debt, which I am requesting be cancelled.
Even before the earthquake, Haiti was a poor country without guaranteed local food supplies for more than two million people and with hundreds of thousands of orphans on the streets or in homes. For the people of Haiti it is, of course, important that the infrastructure and the institutions of the state are rebuilt in the long term. However, we must not forget that the distribution of aid is not going smoothly and that many women and children are in a very vulnerable situation. We must act cautiously in this case. The motion for a resolution appears to do justice to the majority of problems and for this reason, I have voted in favour of it.
The earthquake which hit Haiti in January this year is one of the greatest humanitarian catastrophes of the 21st century. The scale of the disaster is exacerbated by the fact that the destructive action of the earthquake affected one of the poorest countries in the world. The tragedy has turned the eyes of the entire world on Haiti. Humanitarian aid must not stop only at reconstruction of the island, but must involve restructuring of the social relations which operate there, in a spirit of respect for human dignity and social justice. For this to be possible, it is essential not only to give Haiti non-refundable aid, but also to make sure that the country and its society are given a fresh start.
Therefore, I support the call to cancel Haiti's international debt. I also oppose solutions which will bring about an increase in Haiti's debt as a result of international 'aid'. Taking all these factors into account, I decided to support the joint motion for a resolution of the European Parliament on the recent earthquake in Haiti.
I voted in favour of the joint motion for a resolution on the recent earthquake in Haiti.
I particularly agree with the content of paragraphs 4, 8 and 9, especially the parts stating that EU priority should be given to assisting with the reconstruction efforts and improving the humanitarian situation, focusing on vulnerable groups, such as women and children, and on providing shelter, medical facilities, logistical assistance and food; we call on all Member States to be prepared to meet UN requests for further assistance; we welcome the Commission's preliminary commitments to EUR 30 million in humanitarian assistance; we welcome the decision by the G7 countries to cancel their claims on Haiti's international debt, and we also call upon the International Monetary Fund to provide full relief of the country's outstanding debt - and we stress that any emergency earthquake assistance must be provided in the form of grants, not debt-incurring loans.
In the event of a natural disaster, humanitarian aid needs to arrive without delay. In Haiti, only the United States was able to provide effective humanitarian aid without bureaucratic delay. It is also clear that the fastest and most efficient humanitarian agencies are those which are regularly condemned in resolutions by this illustrious House: the Catholic Church and humanitarian initiatives by Christian organisations. In this resolution, which I support fully, Parliament calls on the international community to ensure that the Haitian people and their government are the main actors in the reconstruction process, so that they can be masters of their own destiny. Members are also supporting EU action to re-launch local food production by restoring damaged infrastructures and providing the necessary materials (seed, fertiliser and tools) to small farmers, especially for spring sowing, which starts in March and represents 60% of national food production. At present, while the international community is investing in establishing earthquake-proof infrastructures, I should like to highlight the fact that religious buildings have also been hit and that international funds should also be allocated to the reconstruction of churches and seminaries.
in writing. - UKIP is gravely concerned with the situation in Iran and calls for governments on both sides to come to a diplomatic, but above all, peaceful solution to the ongoing political and humanitarian breakdown in the country. The EU must not intervene in this situation as it will only exacerbate the tense situation. Unaccountable EU bureaucrats, instead of elected politicians leading the negotiations, will end up with a bad outcome for Iran and the rest of the world. Negotiations should be taken in cooperation with other national governments, not forced upon from above by the EU. There are many countries wanting to stay neutral, such as Ireland, and the EU representing those countries on this issue seriously undermines their democratically-backed policy.
in writing. - (PT) I voted in favour of this document with a great sense of responsibility, hoping that this resolution can bear fruit. I would like to commend the efforts at unity made by the various political groups in Parliament, which have allowed the home of European democracy to speak with one voice and emphasised the strong pragmatic bent of this resolution, which suggests ways, solutions and specific measures for the EU to deal with the Iranian regime. In view of this, I would like to highlight the need: a) to strongly condemn businesses that supply the Iranian authorities with equipment and technology which is aimed at censorship and surveillance, and which should be prohibited for European businesses; b) to request, or better, demand, acknowledgement of the absolute necessity of respect for the Vienna Convention and the rules of diplomacy; c) to introduce more sanctions for Iranian organisations or officials who are operating abroad and who are responsible for the repression and restriction of freedoms in Iran, along with those linked to the violation of Iran's international commitments relating to the nuclear issue; and d) despite everything, to promote continued and deeper dialogue with Iran, especially with civil society.
in writing. - (PT) I voted in favour of the motion for a resolution on the situation in Iran, as I am worried by the continual violations of human rights there, particularly with regard to freedom of association, expression and information, and because I support the democratic wishes of the Iranian people.
in writing. - (PT) Two pieces of news have come out of Iran in recent months, neither of which, unfortunately, is encouraging. Firstly, the advances made in the enrichment of uranium for nuclear purposes and, secondly, the repression of the moderate faction led by Mr Moussavi, which is contesting the results of the recent presidential elections. These two developments are worrying enough on their own, but together they are a cause for more serious concern.
What can be said about this unstable country where the increasingly radical government is killing, torturing and imprisoning the opponents who are protesting against it in the streets and which, at the same time, is involved in a tenacious programme of uranium enrichment aimed at obtaining nuclear energy?
For all that the fundamentalist regime of the ayatollahs proclaims that its intentions are good and that it is pursuing nuclear energy for peaceful ends, the international community is not convinced and, justifiably, views Iran as a growing threat.
In addition to denouncing from the very outset the brutal repression that has fallen on Iranian moderates, the European Union and its allies and other international players must fight to strengthen and toughen the sanctions against Tehran and not rule out any concerted effort to tackle this threat.
in writing. - (PT) We defend freedom of expression and democracy, and we agree with the need to express our concern with the developments in Iran over recent months, particularly those relating to repression of the masses by the Iranian security forces. However, the proposed text does not do this in the best way.
In our opinion, our necessary expression of concern with the development of the situation cannot ignore the great threat to the sovereignty and territorial integrity of Iran, including the escalation of diplomatic and military involvement led by the US administration, including the concentration of US military forces in the region. We should not forget that these elements also threaten the rights of the Iranian people and the very forces that are continuing the struggle for democracy, progress and social justice in Iran. The adopted text does not make any mention of this.
The right to determine the future course of Iran belongs exclusively to the Iranian people and their political and social action. We would like to express our solidarity with the democratic organisations and the people of Iran who are fighting for social justice and progress in their country.
I supported the resolution condemning Iran's attitude both from the point of view of its intentions in the nuclear sector and in the attacks on freedom of expression to which its people fall victim on a daily basis. The recourse to violence taken by the Iranian authorities towards demonstrators is unacceptable, as are the censorship of the press and obstacles to information.
in writing. - (PT) The current social upheaval in Iran, the systematic repression of the people and those who oppose the regime, the restrictions on freedom of the press and freedom of expression, the failure to abolish the death penalty and the continued pursuit of a nuclear programme against the international community are reasons for massive concern. Even more worrying is the news that last month, Iran successfully tested a new long-range missile, thus jeopardising regional and global security. The recent cancellation of the planned visit by Parliament's delegation is another clear signal that this country is not willing to cooperate. This leads us to condemn the policies pursued by the Iranian regime.
There are many countries where democracy and human rights are in a precarious position. The EU must continue its attempts to change this situation by means of appeals and similar methods. We should not be surprised by the actions of Iran and its attempts to become a nuclear power. This is a result, among other things, of misguided US policy. The situation can only be defused by the use of diplomacy, but the EU must not let itself be taken advantage of by the US in this respect. The motion for a resolution states that no significant progress has been made and that dialogue is the only solution. I am in agreement with this.
I would like to express my support for the resolution, whose objective is to state clearly the position of the European Union on respect for fundamental human rights in Iran. I am outraged, as most of us are, by the way in which the Iranian opposition has been treated. The sentencing of Mohammed Reza Alizamani and Arash Rahmani to death for political activity is, in my opinion, a contravention of all standards held in the modern world. I am glad the EU is taking a very clear position on this matter. At the same time, I would like to express my regret that an equally strong reaction was not expressed when a demonstration organised by the Russian opposition on 31 January 2010 in Moscow and Saint Petersburg was prevented and its organisers arrested, including Oleg Orlov, Chair of Memorial, the organisation which was awarded the Sakharov Prize last year. I think the reaction of the EU High Representative on this matter should be as dynamic as it was in the case of Iran, and that it should also accord with the firm criticism of the Russian authorities expressed by the President of the European Parliament, Mr Buzek.
It is extremely important for us to reopen the dialogue with Iran. Therefore, I very much regret the postponement of the EU delegation's visit to Iran and I hope that it can be rearranged as soon as possible. There is definitely a lack of respect for human rights and democracy in Iran in its current situation. However, tightening sanctions against Iran is not the right approach to take. The opponents of the Iranian Government are also against the imposition of more stringent sanctions, because their main impact would be on the people of the country. Apart from this, the EU is once again applying double standards. In the case of important economic partners such as China or India, it is happy to turn a blind eye. For these reasons, I have abstained.
Mr President, ladies and gentlemen, I voted in favour of the motion for a resolution on Iran, particularly following the recent attacks, including yesterday's attacks against the Italian and French embassies.
In fact, the European Union must make itself the spokesperson for a clear stance on the regime in Tehran. The Iranian authorities play a part in stirring up this dangerous climate of intolerance and intimidation towards certain European Union countries. The attack on the embassies was perpetrated by those who want to clip the wings of democracy and who are against freedom.
I hope that the European institutions will adopt a clear stance condemning what has happened as soon as possible, and that they will decide on diplomatic measures to be undertaken regarding Iran.
in writing. - The ECR supported a strong resolution on Iran. We are in favour of robust international action to deal with Iran's growing nuclear capability. It is most regrettable, therefore, that the opportunity was not taken by the European Parliament to support international calls for additional sanctions. It should also be clarified that fortunately there are no 'EU embassies' in Tehran. There are national embassies.
The Islamic Republic of Iran is unstinting in condemning poor treatment of Muslims throughout the world. However, the mullahs will not stop persecuting Christians and will not condemn the conditions which are reserved for Christians. Conversion to Christianity is considered as a form of apostasy and is punished by the death penalty. Unfortunately, the European Parliament does not have the courage to condemn the situation of the Christian martyrs in Iran. Pope Jean-Paul II said: 'Persecution includes various types of discrimination against believers and against the whole community of the Church. Such forms of discrimination are often practised at the same time as is recognised the right to religious liberty and to freedom of conscience, and this in the law of individual countries as well as in declarations of an international nature ... Today, besides prison, concentration camps, forced labour camps, and expulsion from one's country, there are other punishments less known but more subtle: not violent death but a kind of civil death, not only isolation in prisons or in camps, but social discrimination or permanent restriction of personal liberty.' If Parliament wants to take its call for respect for human rights seriously, it should take a clearer stand in favour of Christians persecuted in Iran.
in writing. - (PT) Yemen is threatening to become the new Afghanistan: al-Qaeda's favourite training camp and a hotbed for the spread of fundamentalists and terrorists throughout the Islamic world.
The situation of social, political and economic degradation, if not complete breakdown, which is marked by civil war and the absence of any government that might effectively control its whole territory, have turned the country into a place without the law or order that might halt the emergence and growth of these outbreaks of violence and radicalism.
This means that there needs to be more focus and firmness from the international community in dealing with the Yemen issue, and that aid given to this country should be carefully aimed at the effective improvement of living conditions for its people.
in writing. - (PT) The overall situation in Yemen is of serious concern worldwide, and in the light of the recent terrorist threats, the EU must play an increasingly active role in preventing Yemen from becoming another failed state within the international community.
in writing. - (DE) The spotlight of the fight against terrorism has fallen on Yemen, which is a hotbed of Islamic extremists. Combating poverty and increasing military aid will not make Yemen's problems disappear. The solution is to provide more development aid in order to pull the rug from under the feet of some of the jihadist recruits. Ultimately, the EU must not allow itself to be forced into the role of paymaster for the US. Instead, it must take the position of an impartial broker, in order to bring about dialogue and pave the way for a long-term political solution. This motion for a resolution takes a similar approach, which is why I have voted in favour of it.
in writing. - Whilst I agree with the thrust of, and was involved in the drafting of, this resolution on the current situation in Yemen, I cannot agree with the reference it makes to the coordinating role that the future EU External Action Service will play with regard to Yemen. I asked to have references to the EAS removed during the drafting stage, but other political groups refused. The EAS is a direct product of the Treaty of Lisbon, a treaty I do not approve of and one which has no democratic legitimacy. The EAS is to have a network of 'EU embassies' and, under the watchful eye of the new EU High Representative/Vice-President of the Commission, is to be responsible for creating and implementing EU military and foreign policy.
I have been a long-time opponent of the EU having a role in these two policy fields, which I sincerely believe must remain the sole prerogative of the sovereign Member States.
in writing. - UKIP is totally opposed to people-trafficking as it is a modern day version of slavery. We call for the highest penalties in the land for those criminals perpetrating such a crime and for serious measures to wipe out such activity. However, we cannot support the EU using people-trafficking as a pretext to harmonise immigration and border policies over the heads of elected governments. It must be up to electorates through the ballot box, and elected politicians, to decide national policy on these matters, not for the EU to make yet another policy grab that will take away democratic accountability. If there were not open borders within the EU, and each country had its own immigration policy, serious organised crime and people-trafficking would be much easier to stamp out.
I voted in favour of this motion for a resolution, because we must ensure that both practical and moral priority be given to tackling the issue of human trafficking and the way in which this trafficking is used as a resource in the labour market.
Under the Lisbon Treaty, the European Union has both the power and the opportunity to strengthen European policy in relation to human trafficking. As I said during the debate on this resolution, this issue must be given an important place on the agenda. As a result of its important role in global trade matters and its commitment to protecting human rights, the European Union has a responsibility to combat human trafficking, and child labour in particular.
in writing. - Trafficking in human beings is one of the most horrific and serious crimes. The fight cannot be effective without a coherent policy approach focusing on prevention, protection of victims and effective sanctions for traffickers. Free movement within the EU has brought substantial benefits to our citizens but, at the same time, has opened many ways for traffickers. Tens of thousands of young women and children from new Member States become victims of human trafficking every year. The European Parliament will have a crucial role to play in combating trafficking in human beings. It will be for us to ensure that prevention, protection and support for victims are put high on the political agenda. We must demand that Member States fully implement current EU policies and other instruments on trafficking in human beings and ensure that tougher penalties and sanctions are put into place.
I voted for this resolution because the European Union must combat illegal immigration and human trafficking. With growing unemployment, there will be an increase in the number of people who may become victims of human trafficking or may be exploited for forced labour. Above all, people who have lost their jobs in their own country, who have lost hope for a better life, will seek success elsewhere. Such a situation can be exploited by criminal gangs. The main area of trafficking involving children, in particular, girls and women, has not changed for many years. Sexual exploitation in conditions akin to slavery is particularly prevalent in Eastern Europe, which is like a transit route for trafficking human beings to the west. We must prepare a strategy of measures to combat trafficking in human beings, in which most attention is devoted to fighting human trafficking, to prevention and to the protection of victims and penalties. All Member States must take severe measures to fight against human trafficking, ensuring the coordination of national legislation. We must strive for closer cooperation among all the interested parties on the question of human trafficking.
in writing. - (PT) This modern form of slavery has seen an alarming increase in recent years, and has become organised crime's third most lucrative activity. In 2009, the UN estimated that there were 270 000 victims and Europol recorded no decrease in the trafficking of women for sexual exploitation, noting an increase in the number trafficked for forced labour. This is unacceptable, and legal loopholes must not be allowed to facilitate it. We need a rapid, global, comprehensive and coordinated response, whether it be legislative or operational. With the entry into force of the Treaty of Lisbon, I urge the Commission to present a new proposal as soon as possible, making the creation of a coherent European policy on effectively fighting the trafficking in human beings one of its main priorities. This proposal should cover all aspects of the issue, including questions relating to countries of origin, transit and destination, people who recruit, transport and exploit and other middlemen, customers and beneficiaries.
At the same time, we must ensure that there is adequate protection for victims and witnesses through immediate assistance. Efforts must also be made to make the most of instruments that, unfortunately, continue to be underused in this field by bodies including Europol, Eurojust and Frontex.
I firmly believe in and support the setting up of a permanent platform at European Union level, which will guarantee that human trafficking policies cover aspects linked to both social matters and social integration, as well as the adoption of suitable and effective programmes to support the social reintegration of victims, including measures relating to the labour market and social insurance system.
We feel that the original wording of paragraphs 13 and 15 regarding the distinction between victims of human trafficking and irregular immigrants and concerning residence permits for people who have been exposed to trafficking is preferable, but we are voting in favour of the amendments to these paragraphs in order to achieve a compromise. As a result of this compromise, victims of human trafficking will be granted temporary residence permits and the border-control agencies will become more aware of the issues of human trafficking. This is a first step. We prefer to see the resolution being adopted now and will continue to work towards victims of human trafficking being granted permanent residency.
I voted for the European Parliament resolution on preventing trafficking in human beings as I believe that it is extremely important to step up the battle against human trafficking, which has assumed alarming proportions and constitutes a serious violation of fundamental human rights.
The draft directive which is due to be tabled shortly before Parliament for consideration must stipulate tough penalty measures at European level against any person involved in this kind of trafficking. An amendment needs to be made to the Member States' legislation with regard to harmonising sanctions in order to ensure that the maximum penalties are imposed on traffickers, as they currently vary considerably from one state to another.
From this perspective, a cross-border approach is also required to tackle this scourge by stepping up cooperation with countries of origin and transit, in some of which human traffickers have only negligible fines imposed on them. At the same time, protection and assistance must be provided to victims of human trafficking, primarily women and children, who, according to the data, account for approximately 80% of all victims.
I voted in favour of the resolution on the prevention of trafficking in human beings by supporting the need for the Commission and the Council to ensure that the fight against this scourge will continue to have a prominent place among their priorities, even in times of economic and financial crisis. Member States that have not yet done so should fully implement all the EU policies on trafficking in human beings at national level and ratify other legal instruments in this field as soon as possible in order to ensure greater protection and assistance for victims of trafficking.
in writing. - (PT) The trafficking of human beings today is, for its victims, an inhumane present-day form of slavery. For its perpetrators, criminal organisations involved in prostitution and sexual exploitation, illegal adoption, forced labour, illegal immigration and illegal trafficking of organs, it is an extremely lucrative activity.
Sadly, this terrible reality also takes place within the European Union. I therefore urge the European Commission to take strict and robust measures to combat trafficking in people. There must be a three-pronged approach: (i) sufficient protection for the victims, who are mostly women and children, safeguarding their most fundamental rights, such as life, freedom, physical and moral integrity and sexual self-determination; (ii) preventative measures in the investigation and dismantling of networks that promote and profit from human trafficking; and, finally, (iii) severe punishment for trafficking and exploiting human beings for whatever nefarious purposes, and penalties commensurate with the crimes committed.
in writing. - (PT) As stated in the adopted resolution, urgent measures need to be taken 'against trafficking in human beings on the basis of a holistic approach centred on human rights and focusing on combating trafficking, prevention and protection of victims'. 'To adopt a victim-focused approach, meaning that all potential categories of victim must be identified, targeted and protected, with special attention being given to children and other at-risk groups.'
We regret, however, that the amendments that we put forward for this resolution have been rejected, although they focused on the causes behind trafficking in human beings and ways of combating it, particularly the following:
Combating unemployment, marginalisation and poverty as fundamental causes of trafficking in human beings, emphasising the urgent need for a change in economic and social policy in order to prioritise the strengthening of social and employment rights, jobs with rights, good public services and economic and social progress.
Strengthening of cooperation and solidarity with the migrants' countries of origin, especially by contributing to the development of their economy, greater access to knowledge, cancellation of their debt and the taxation of financial transactions.
Mr President, ladies and gentlemen, we have voted against this resolution on trafficking in human beings, even though it is one of the most despicable crimes there is. We have done so, firstly, because you are exploiting it politically in order to further increase the powers of the Europe of Brussels, of its institutions and of its numerous agencies, which nonetheless continue to demonstrate their inefficiency. We have done so, secondly, and above all, because you are using the attention that would normally be paid to the victims in order to create a new suction pump effect where immigration is concerned: social and legal assistance, an automatic residence card, access to the job market, simplified access to family reunification and social welfare. All this would be granted irrespective of whether the victim cooperates with the authorities to help them catch the traffickers and dismantle the networks. Thus, all any illegal immigrant will have to do to get into Europe is to say that he is the victim of a network that is extorting thousands of euros from him. Consequently, whatever you may think about it, illegal immigrants will claim this status and this welfare, and you will grant these to them! You are irresponsible!
I voted in favour of the resolution on the prevention of trafficking in human beings tabled by the left-wing and centre groups in the European Parliament, because we need to affirm loudly and clearly that the victims of trafficking, most of whom are women and children, should benefit from unconditional protection and assistance. These victims should have a priority right to free legal aid, penalties against traffickers should be more severe and ways should be found of discouraging the demand for services by clients. This is a form of unacceptable violence against women, and joint action should be taken to prevent such trafficking, to protect the victims of trafficking and to prosecute the perpetrators of such violence.
in writing. - Whilst many people within the EU live reasonably comfortable lives, the reality is that across the EU, and including within the very richest areas, numerous people are living in slavery. The very cross border nature of human trafficking means that this is an issue where the EU's institutions have a key role to play and I therefore welcome today's resolution.
Human trafficking is one of the gravest violations of human rights, and it can take a number of forms, from sexual exploitation and forced work through the organ trade, to domestic enslavement, with the victims primarily being women and children. The current legal framework within the Union for combating human trafficking is insufficient, so it is essential that the European Union, drawing upon the mandate provided by the Treaty of Lisbon, undertake much more vigorous action against this phenomenon, with particular regard for the protection of, and assistance to, groups at risk, especially children. In this sense, the initiative to establish an EU Anti-Trafficking Coordinator is welcome, and the fact that the motion calls for Member States to impose deterrent sentences reflecting the severity of the crime is also positive. As a very important development, the motion for a resolution stipulates that the victim's consent to exploitation is irrelevant in terms of a prosecution, and that assistance is to be provided to the victim irrespective of his or her willingness to take part in the procedure.
It is also important to involve civil society as much as possible in institutional action to eliminate human trafficking, and to initiate information and awareness campaigns for the groups most at risk. Hopefully, Member States will soon implement this integrated approach covering prevention, sanctions and victim protection in their own legislation, and by ratifying the appropriate legal instruments, they will take a major step towards the elimination of modern-age slavery.
Mr President, I endorsed adoption of the resolution on human trafficking. Human trafficking is one of the worst wrongs which people can inflict on others. It is horrifying how common this terrible phenomenon is. I cannot find any justification, or any mitigating circumstances, for those who, in this way, trample underfoot all those values which are so important to us. Human trafficking is a negation of liberty, dignity and equality. I hope the European Parliament will contribute to the restriction and, in the future, complete elimination of human trafficking.
in writing. - The ECR Group are united in the view that the trade in human beings is intolerable and should be stopped. However, we have grave reservations about the adequacy of this resolution in tackling the root causes that lead to human trafficking and hence we have chosen to vote against. The ECR Group feel that this resolution takes a 'victim-centred approach' which prescribes how Member States should look after victims once they have been trafficked, thus assuming that the incidence of human trafficking is inevitable. The ECR Group have, however, along with the EPP, signed a resolution calling for enhanced cooperation between Member States, police and border control agencies where personal data can be safeguarded and where the care of a victim can be decided by individual Member States.
All forms of slavery, 'modern' or otherwise, are utterly reprehensible. This resolution therefore deserves credit for trying to protect victims of violence from the dehumanised appetites for profit and from the social and psychological misery they create. Still, it is regrettable that it confines itself to dealing with the victims of criminal networks in the underground economy, because trafficking in human beings also has its legal counterpart, which is no less despicable.
Neoliberalism, with its obsession with profit, its continual pitting of workers against one another, and its relocations also inflicts both symbolic and physical violence on citizens. It forces them to migrate against their will and plunges them into such difficulties that work-related suicides are on the increase. To subjugate citizens in this way, to make them mere balancing items in an inefficient, unhealthy system, tools used to serve the interests of the financial elites, without showing any consideration for, and by endangering, their lives, what is that if not the equivalent of the ownership of human beings that is slavery? While crime must indeed be combated, it is just as necessary to combat institutionalised wrongdoing and to make the European Union a union for the emancipation of citizens.
in writing. - (PT) Trafficking in people violates the most basic human rights and is a form of slavery based on sexual and labour exploitation. International estimates state that trafficking in people is the third most lucrative illegal trade. Now that the Treaty of Lisbon has entered into force, European Union action on judicial and police cooperation has clearly been strengthened. The fight against trafficking in human beings must be one of the main aims of the European Union and Parliament's role as colegislator means that it will have to play a central role in this. The fight against trafficking in human beings should therefore continue be one of the EU's top priorities, even in times of economic and financial crisis.
Human trafficking is one of the greatest plagues of the beginning of this century. Those who call it a modern form of slavery cannot be accused of exaggeration. It is an activity which is exceptionally profitable, and is controlled by dangerous, organised criminal gangs. I fully endorse the motion for a resolution on preventing trafficking in human beings, which was submitted by a broad coalition of the European Parliament's political groups. It is my opinion that the European Commission is obliged to develop a plan of action to eliminate human trafficking effectively. At the same time, I fully support the appeal of the authors of the resolution on the appointment of an EU anti-trafficking coordinator under the Commissioner for Justice, Fundamental Rights and Citizenship. I hope this will provide a new stimulus to intensify action against human trafficking.
Human trafficking is a growing market, comparable nowadays to drug or arms trafficking, and is a phenomenon which has spread all over the world, but is more acute in underdeveloped countries. According to the report from the UN Working group, victims of trafficking come from different social backgrounds, from the most well-off to the poorest, from the best-educated to totally illiterate, from an early age to older women. We need to coordinate information better in order to combat this growing phenomenon more effectively. In this respect, it would be useful if Eurojust, Europol and Frontex could publish a joint report every year on human trafficking. If the European Union wants to take the lead on respecting human rights, it should be more actively involved in cooperating with third countries in order to help put a stop to this phenomenon. Furthermore, there is also a need for better funding for the programmes aimed at combating human trafficking and for more effective coordination between the institutions in Member States involved in the fight against trafficking in human beings.
Human trafficking is the most flagrant form of human rights violation. The number of victims of this modern form of slavery rises from year to year. The detection rate for this type of crime is very low. Therefore, I endorse the resolution of the European Parliament on preventing trafficking in human beings. Human trafficking must be fought using all possible means, beginning with a thorough and comprehensive information campaign to show the scale of the phenomenon and make society sensitive to the issue. Giving incidental, individual items of information about cases of human trafficking which have been uncovered is not sufficient. Every time, it is also essential to give the addresses of institutions involved in the fight against this practice.
A report presented in January 2010 by the Legal Aid Centre and the La Strada Foundation entitled 'Preventing Trafficking in Women from Central and Eastern Europe. Information - Prevention - Identification - Intervention' points out that, in Poland, procedures to guarantee the victims of human trafficking their rights are not being applied. One of the biggest problems is the protracted work on adding a modern definition of human trafficking to the Penal Code. In 2005, the Council of Europe Convention on Action against Trafficking in Human Beings was signed in Warsaw. It took lawyers as long as three years to ratify it. Today, we still do not have a binding definition of human trafficking, which hinders preparatory and judicial proceedings, and so hinders the observance of human rights in Poland.
My vote in favour should not, however, be seen as support for the amendments in the resolution which involve the transfer of more power from the Member States to the EU, such as:
allowing the EU to set tougher sanctions in this area,
references to the Treaty of Lisbon strengthening EU action in criminal matters,
and the establishment of a superordinate legislative framework in this area.
I voted in favour of resolution, Trafficking in human beings, because it concerns a very important matter and points out a long list of things that need to be done in the fight against human trafficking. However, my support for the resolution is not to be seen as support for the proposals in the resolution that involve more power being transferred from the Member States to the EU, such as allowing the EU to set tougher sanctions in this area, the reference to the Treaty of Lisbon strengthening EU action in criminal matters and the establishment of superordinate legislation in this area.
I voted in favour of the resolution because I personally am involved in the fight against trafficking in human beings in Slovakia. It was I who launched the campaign 'Do you know where your child is now?' Also, the committee of women adopted an amendment during the debate on the budgetary procedure to launch a multiannual media campaign entitled 'Do you know where your child is now', in close cooperation with civil society organisations, in order to increase awareness in terms of parental responsibility, improve protection for children against all forms of violence and fight trafficking in children more effectively. This new resolution, which I welcome with all my heart, is broken down along five major lines: general, information gathering, prevention, prosecution and protection, support and assistance for victims. The Commission is called upon to take initiatives, especially on information and prevention, in order to identify the root causes of trafficking and the factors in countries of origin and destination that facilitate trafficking in human beings. I am relying on parents being made aware of their serious parental responsibility towards their children, in order to prevent children and adolescents from falling victim to trafficking in human beings.
in writing. - UKIP believes that environmental protection is important. Whilst we dispute the scientific premise the Copenhagen talks were based on, we have no objection to measures taken at nation state level to protect the environment.
in writing. - (PT) I voted in favour of this resolution as I believe that the EU needs to create a new development paradigm in order to tackle climate change. The next revised version of the budget must provide sufficient resources for measures that can meet this important challenge. We cannot lose sight of our commitment to combating climate change. As Europeans, we must commit to a target reduction in CO2 of more than 20% by 2010. The cooperation of other world partners would also be important in order to achieve an ambitious, comprehensive and legally binding agreement in accordance with the aim of avoiding warming of more than 2 °C. I also believe that the initiatives being devised within the EU to promote and encourage the green economy, energy security and reducing dependence must remain a priority. The EU could draw inspiration for its policies from my region, the Azores, about 30% of whose energy already comes from renewable sources.
Both Europe and the rest of the world invested much hope in the Copenhagen conference. The EU was ready to become the leader of this meeting and return with a legally binding treaty, but the meeting ended with very little clarity on how the fight against climate change should develop further. The Copenhagen agreement, which provides neither ambitious objectives nor commitments, is an unsatisfactory result. The EU's ambitious 20-20-20 may simply remain a distant dream if this matter is not resolved at global level. The EU, with its External Action Service, must begin to lead the strategy on diplomacy in the area of climate change as soon as possible and ensure that, above all, Europe speaks with one voice in talks with other countries and maintains the principled position, so that there can be a compulsory international climate change agreement as quickly as possible.
in writing. - (PT) I welcome the adoption of the motion for a resolution on the results of the 15th Conference of the Parties (COP 15), which I co-authored, and the results of the negotiations between the various political groups, as they are representative of the increasingly generalised interest in this area, with a sustainable future as its objective. Once again, I would like to voice my disappointment with the outcome of the Copenhagen Summit, and I call upon the EU to resume its leading role in the fight against climate change and contribute to bringing about a legally binding agreement with measurable, communicable and verifiable reduction aims at COP 16, to take place this year in Mexico.
If European industry is to be more competitive and create more jobs, it is essential to invest in a sustainable future that will encompass climate protection, energy security, a reduction in energy independence and the efficient use of resources. In view of this, I call upon industrialised countries to invest more in research into new technologies, with the aim of both reducing CO2 and bringing about a more efficient and sustainable use of natural resources.
The motion contains positive elements, such as acknowledging the lack of medium- and long-term objectives and the vague and poor funding for developing countries. However, I abstained from voting, because all the amendments by my group, seeking further measures to reduce CO2 emissions by at least 40% by 2020 on the basis of a legally binding agreement, the rejection of nuclear energy as a 'clean' energy, more financial aid for poor and developing countries for development and transfer of technology and a socially viable green economy which can strengthen investments and employment and improve quality of life were voted down, and also because the important amendment proposing a 0.01% tax on financial transactions, which could bring in EUR 20 000 million a year to help developing countries combat climate change and adapt to it, was not approved. We cannot be driven to Mexico by the vague and disheartening Copenhagen agreement. We need to radically review the policy on climate change so that there is a proper agreement at the forthcoming negotiations. This can only be achieved by recognising and correcting the mistakes in Copenhagen, which the European Parliament resolution fails to do.
The fact that the summit in Copenhagen is generally described as a 'deplorable failure' of an attempt to reach a global agreement on limiting the greenhouse emissions which are heating up the Earth's climate only serves to highlight the total lack of coordination among EU Member States with regard to the US and the emerging countries.
The Copenhagen agreement does not even set a target in terms of an acceptable limit for the global temperature increase. However, I am hoping for a positive outcome and a strong European voice on limiting the effects of climate change at the meeting which will take place in February of next year, when the world's nations are called to present their plans on how they intend to cut emissions by 2020.
in writing. - (PT) I voted in favour of the joint resolution on the results of the Copenhagen conference as I broadly agree with the content of the proposed measures, and two in particular. The first of these is the absolute necessity for the EU to speak with one voice in international negotiations, as only then can we secure world leadership in dealing with this important issue. This matter will have repercussions for generations to come and so requires firm, guiding, immediate and sensible action such as the EU has taken with other issues, for example, the financial crisis. A new 'climate diplomacy' is required to achieve this purpose. The efforts of not only the EU, but also of China and the US, are essential to this, as explained in points 5 and 15 of the document.
The second point I wish to emphasise is the need for developing countries/emerging economies to adopt the rules on climate change that apply to EU Member States. In the light of this, I and some of my colleagues have advocated the introduction of a carbon tax on the import of products from third countries so that this idea can progress towards being considered in future, which I think is a particularly important step.
I voted in favour of the motion for a resolution on the results of the Copenhagen Summit on climate change. The outcome of the 15th Conference of the Parties (COP 15) was disappointing. The European Union therefore needs to make every effort in foreign diplomacy and speak with one voice so as to secure a legally binding international agreement on climate change which will allow a maximum increase in global temperature of 2 °C.
in writing. - (PT) Following the stalemate of the Copenhagen conference on climate change, it is important that the European Union persists along the route it has taken up to this point in terms of making a serious commitment to sustainable development and trying to reduce carbon emissions without jeopardising European industry.
New climate policies, particularly within the context of the general crisis, must not lose sight of economic efficiency and must not in any way call into question the economic sustainability of European nations. For this reason, I urge a new approach to energy policy, one which is based on clean energy, more efficient use of the natural resources at our disposal and strong investment in research and more environmentally friendly technologies so that we can maintain European competitiveness and allow job creation within a framework of sustainable development.
in writing. - (PT) The EU has always acted as a leader in international negotiations on climate change. However, despite its ambition, the last climate conference in Copenhagen was a failure for all those who were determined to reach a binding agreement. This result is far from the EU's position on the matter, and it is also far from what is needed to protect the climate. Given the disappointing outcome of the Copenhagen Summit, Parliament wants to send a clear signal to the European public and the world that it remains committed to fighting climate change. We are now preparing the way for the next conference in Mexico, where there should be a greater effort towards commitment from all parties. We cannot repeat the same errors that occurred in Copenhagen. We must ask ourselves what went wrong during those negotiations and think about how to proceed if we are to include the US, China and India.
in writing. - (PT) The resolution under discussion does not go on to critically assess the reasons for the failure of Copenhagen, which is necessary. Instead of seriously analysing the part that the EU itself played in this failure, the majority of this House persists in picking scapegoats such as China (whose per capita atmospheric emissions of carbon dioxide are less than half those of the EU), and now the countries of the Bolivarian Alliance for the Peoples of Our America. This position is based solely on the blindness and partisanship of the most prominent politicians, and it undermines and subverts what actually happened in Copenhagen. Importantly, it insists on the effectiveness of market instruments such as trading in emission licences, while ignoring their ineffectiveness and the perversity that has already been shown in their use. Once again, necessary discussion about the so-called flexible mechanisms such as the Clean Development Mechanism goes by the wayside.
At the same time, the need to respect the sovereignty of developing countries in defining and implementing the so-called adaptation strategies is rejected. No fair and sustainable solution to the problem of climate change or other environmental problems can come out of the irrational system that caused them in the first place. What we need is another economic and social model that opposes capitalism.
This resolution testifies to the fact that 'believers' in the IPCC's views have not understood anything. The main weakness of COP 15 was a failure to appreciate: the sensitivity of third countries and developing countries, and also some EU countries, to 'climate justice'; the fact that the two greatest superpowers, the USA and China, are competing with each other both economically and militarily; and the fact that the 'ambitious' plans to limit CO2 emissions were based on the paradigm of anthropogenic climate warming, which does not have a great deal of scientific credibility. The alarmist statements of the IPCC should be regarded as highly irresponsible, because political and economic decisions which are based on them will affect many future generations. These decisions must not, therefore, be based on the opinions of people who are putting into practice a thesis which has been established in advance - the theory that it is mankind which is causing global warming. The scientific credibility of the IPCC is undermined by such things as the Climategate affair, the falsification of global temperature trends (Russia and Australia) and the Glaciergate affair.
Therefore, all legal regulations which are unfavourable to development of the European economy and are based on statements of the IPCC should be reviewed immediately. On the matter of climate change, which is so important for the whole of civilisation, the time has come for the European Commission to base its actions on its own meta-analysis of climate research, which should be carried out by a team of climatologists which is independent of the opinions of the Commission and free from all political pressure. These last two stipulations are missing from the resolution, and I therefore voted against its adoption.
I voted against the resolution because it contains too much wishful thinking. We saw in Copenhagen how the rest of the world regards the Union's 'leadership' where climate change is concerned. The so-called Copenhagen Accord was negotiated by President Obama with China, India, Brazil, South Africa and a few others, the Barrosos, Sarkozys and Co. not even having been invited. Instead of imposing new burdens on our economies and our citizens, let us invest in the technologies of the future. Last year, China became the world's leading exporter of wind turbine equipment and photovoltaic cells. Europe must join in this technological battle instead of inflicting on itself a sort of collective punishment, which does not impress anyone outside Europe and which will not attract any followers.
My vote on this resolution expressed my disappointment with the agreement finally reached in Copenhagen at the end of 2009, an agreement which I consider to be inadequate, unambitious and lacking in any quantified commitment. I also regret that the amendment tabled by my group to create a tax of 0.01% per annum on financial transactions in order to finance efforts to combat climate change in the poorest and most directly affected countries to the tune of EUR 20 billion per annum was not adopted. Finally, if the EU is to have any weight in international negotiations such as these, it needs to learn to speak with one voice, so as not to miss opportunities to play a key role in global climate change. This is done by setting ambitious objectives to reduce greenhouse gas emissions by over 20% by 2020.
in writing. - The Copenhagen Summit was very much a missed opportunity in efforts to tackle climate change. My own country, Scotland, has adopted the most ambitious climate change legislation in the world whilst the Scottish Government's recent collaboration with the government of the Maldives serves as a model for international agreement. Today's resolution calls for 'bilateral meetings between the European Parliament and the national parliaments' in order to facilitate understanding; I expect the national parliament of Scotland to be included in any such meetings given its world-leading stance.
This resolution includes some not insignificant advances on the part of the groups on the right that signed it: mention of the IPCC's work, which refers to climate change, a call for greater involvement by civil society in the work of the Mexico conference, a call to the EU to push its targets to reduce greenhouse gas emissions beyond the 20% proposed for 2020. They are not enough, however, and the praise for the carbon market means that they lose all plausibility. The aid offered to the countries of the South, to which we owe a climate debt, is not enough.
Similarly, the proposed aim of moving towards a 30% reduction in greenhouse gas emissions by 2020 is a long way from the 40% recommended by the IPCC. Moreover, no reference is made to the initiative of the Bolivian President Evo Morales Ayma's People's World Conference on Climate Change. To date, however, it alone proposes to the peoples of the world that they recognise their rights to the ecosystem and establish a court of climate justice.
in writing. - (PT) The great hopes surrounding the much-vaunted Copenhagen Summit have been dashed. The countries with the greatest responsibility in this matter did not reach a consensus on reductions in greenhouse gas emissions. This problem, which is a matter of concern all over the world, needs a fast solution. There needs to be more transparency and a greater input from civil society at the 16th Conference of the Parties (COP 16) in Mexico. The EU must be capable of taking a leading role in the fight against climate change. All countries, from the USA to the so-called emerging countries, including China, which are heavy polluters, must also accept their responsibilities in a fight that is leaving less and less room for new opportunities. The sustainable future of humanity is at issue here. If nothing is done in time, we could reach the point of no return.
I have abstained in the vote on Resolution concerning the results of the Copenhagen Summit on climate change because I believe it was a failure, given that the Copenhagen Accord is not legally binding and does not establish global emissions reduction targets. At the summit, developed countries did not recognise the climate debt they owe to developing countries, nor did they show regret for the harmful consequences of the market mechanisms in place (carbon trading). By abstaining, I wish to express my deepest disappointment with the result of the summit, which was well below our citizens' expectations.
The European Union must, for once and for all, take responsibility and do everything possible so that CO2 emissions are reduced by 40% by 2020. I therefore believe we need to propose a new economic and social model to challenge capitalism. I welcome the decision made by the President of Bolivia, Evo Morales, to hold the Peoples' World Conference on Climate Change and Mother Earth's Rights.
The Copenhagen climate summit was rightly considered by most observers to be a failure. It is difficult to resist the impression that in Copenhagen, world leaders were playing a risky game, and were not trying to work out the best agreement, but to blame the other side for the lack of an agreement. It is worrying that the EU, despite having worked out a common position, was not able to use it as a platform for an agreement with other countries. The European Union must begin efforts to ensure that the COP 16 conference in Mexico will end with success. The climate agreement which the EU should promote must have three basic features: it should be legally binding, should show solidarity and should be ambitious. The decision made during the EU summit in Seville, according to which the EU will not limit its emissions in 2020 by more than 20% in comparison with 1990, should be viewed with alarm.
The condition for increasing the reduction goal to 30%, which is that other countries must first make such a declaration, has been repeated. At the moment, however, the international situation looks as if only the EU can provide the impetus for more significant reductions. No one will take the EU's place, here, and the EU must not give up the role of global promoter of radical means in the fight against global warming. The EU must make EUR 7.2 billion available and undertake to use it for countries which are the most underdeveloped and most under threat from climate change.
To draw lessons from the failure of the Copenhagen Summit: that is the priority of the European Parliament with this resolution that I have voted for. We know what is wrong: the UN method no longer works, the United States and China have behaved like adversaries in the fight against climate deregulation and the European Union has been unable to speak with one voice. While we know what is wrong, we still need to come up with the remedies so that we may reach an agreement in Cancún in November 2010.
In order to retain its leadership, Europe will have to demonstrate an innovative approach to the climate issue and offer something other than the sole target of a global reduction in emissions via the highly speculative system of a market for greenhouse gas emissions, a tool that the US Government has, moreover, just rejected. It is time to change to a different method and to propose a 'technological' bridge between industrialised countries and regions and micro-States chiefly exposed to climate change. It is the addition of ambitious measures relating to clean technologies, to energy efficiency in buildings and transport systems, and to the promotion of green jobs that will give rise to the hopes of tomorrow, hopes of an agreement at the forthcoming Cancún Summit, greater hopes of a common world vision.
The Copenhagen conference on climate change did not produce a solution and did not manage to agree any final resolutions or decisions concerning the scope and scale of restrictions on emissions or the financial means which will be used for this purpose. However, I do not think it was a defeat, although it certainly did not meet the EU's expectations. Those expectations were irrational, both in terms of the sizes of proposed greenhouse gas reductions and in terms of the financial expectations related to combating climate change. On top of this, there was also a little arrogance in claiming a leading role in the process of the fight against climate change. In my opinion, we are still at a stage when making binding and final decisions is inadvisable. This is because, among other reasons, we still do not have reliable scientific data on climate change and the role of mankind in the process. Recently, we have been witnesses of disputes among experts and scientists on the subject, which confirms that they do not all have the same views on the effects of global warming. An additional argument in favour of deferring a final decision is the economic crisis, which is forcing countries to make savings and cut expenditure. In the difficult times of an economic recession, priority treatment is demanded by social matters such as the fight against unemployment and the impoverishment of society, support for entrepreneurship and other measures to accelerate economic growth.
in writing. - Clearly, while the summit in Copenhagen was seen as disappointing in its final outcomes, there is much to commend further efforts. There is simply no alternative to collective action on this issue.
As the European Union will continue to play a pivotal role along the road towards the next conference in Mexico, every effort has to be ensured to gain political acceptance at a global level. It is on the issues outlined by many scientists and other observers that citizens are making up their minds to support climate change proposals. Those who merely rely on creating an atmosphere of fear and hostility do little to elaborate the arguments in their favour.
The line adopted by EU governments, led by Minister Ed Miliband, have won support and offer real hope of a deal. This Parliament must continue to support this approach.
I voted in favour of this resolution as it calls for a firmer line to be taken in the negotiations about a global climate policy. Furthermore, the lack of an international agreement is no reason to postpone further EU policy measures to implement previous EU pledges to cut our emissions by 20% by 2020.
Parliament reiterates its aim of increasing this reduction to 30%. It is good that this House is expressly stating that the initiatives taken in order to promote and incentivise the green economy, energy security and the limiting of energy dependence will make it easier and easier to obtain an undertaking to achieve a reduction of 30%.
It is important that lessons should be drawn from the failure in Copenhagen. Thus, we need to face the important self-criticism that the EU was unable to build confidence, during the negotiations, through specific prior pledges of international government financing for climate measures in developing countries. Thus, also, it is important to recognise that the EU's collective contribution to the efforts to achieve a reduction and to fund the adaptation needs of the developing countries for 2020 cannot be below an amount of EUR 30 billion per annum. I hope that Mexico will have a successful outcome.
I have voted against the resolution. Unfortunately, a number of good amendments were rejected. People's sense of reality with regard to climate protection seems to have gone out of the window. Critical comments and correct scientific work on climate protection have been rejected, while approval has been given to Europe going it alone. This is not what I understand to be a responsible policy for our citizens.
I abstained on the European Parliament's resolution on the Copenhagen Summit because it does not prove a match for the failure of that summit, even if the European Parliament has clearly condemned the European Union's shortcomings on that occasion.
Admittedly, some positive measures have been adopted, such as those calling on the Commission to be more ambitious with regard to greenhouse gas emissions and to grant adequate funding to eliminate these gases.
Other amendments are unacceptable, as they leave it up to the market to regulate by means of emission permits, clean development mechanisms, and so on. Furthermore, a request is made for the European Union to enter into negotiations with the United States with the aim of creating a transatlantic carbon market.
Finally, I regret the rejection of the call for the creation of a green Tobin tax, the income from which would have helped developing countries to combat climate change.
No lasting, serious or coherent solution to climate change can be found in the rationale behind the system that created it. The European Union is duty bound to move forward and to set an example, no matter what the attitude of the other states. It can do so if it is able to provide itself with the necessary resources.
The Copenhagen conference was a failure. However, this agreement incarnates a first step which brings most of the parties together and provides a basis for commitments to reducing, financing, measuring, notifying and verifying actions to mitigate climate change and combating deforestation. In supporting the resolution, I expressed my wish for 'climate diplomacy' to be established at international level, with the primary objective of protecting Creation. Parliament has also announced that the collective contribution by the Union towards efforts to reduce climate change and to help developing countries adapt should be no less than EUR 30 000 million per annum between now and 2020, knowing that this figure may increase as new knowledge comes to light on the seriousness of climate change and the costs involved. Apart from any environmental romanticism, we must not forget European industry. That is why I consider it essential to the competitiveness of European industry for similar efforts to be made by other industrialised nations outside the EU and for developing countries and emerging economies to commit to reasonable reductions. Reduction targets must be measurable, significant and verifiable for everyone if there is to be climate justice.
I voted in favour of the motions for a resolution on the outcome of the Copenhagen conference on climate change, albeit with some confusion.
In Copenhagen, where I was present as a delegate of the European Parliament, a non-legally binding accord was reached. Not only does this accord fail to offer a suitable response in the international struggle against climate change, but it also fails to resolve the problem of the distorted conditions of international competition. These work to the detriment of European companies which, unlike their main competitors from other countries, such as the United States and China, must already comply with ambitious emission-reduction goals.
I believe that the European Union must work to define an effective strategy with a view to the upcoming international meetings; a strategy that aims to promote green technologies, energy efficiency and renewable sources; a strategy that introduces a truly effective global system of combating climate change - and one that gives no succour to distortions in international competition.
in writing. - I abstained on the vote on the Domenici report despite the vast majority of sensible proposals contained in it. There is a need for continued detailed debate on the various issues it raises. It is, on the one hand, necessary to ensure that different corporate tax regimes do not enable companies to evade their responsibilities to support society by a share of their profits through a fair corporate tax regime. However, particular attention needs to be given to the negative impact that a CCCTB could have on small countries such as Ireland, whose prosperity and employment levels depend to a large extent on its capacity to attract foreign investment.
in writing. - I voted in favour of this Report on Promoting Good Governance in Tax Matters, which is key to rebuilding the global economy. It requires transparency, exchange of information, cross-border cooperation and fair tax competition. It would discourage tax fraud and evasion to the competitive advantage of tax compliant businesses and reduce pressure on governments to lower corporate tax rates which shifts the tax burden onto workers and low-income households while forcing cutbacks in public services Any European agreement on Common Consolidated Corporate Tax Base has to have regard to the needs of geographically marginal regions of the EU such as Ireland and their capacity to attract FDI. A CCCTB is not about a common tax rate. Taxation of companies is the exclusive responsibility of each Member State. The idea of CCCTB is to establish a common legal basis for the computation of profits of companies with establishments in at least two Member States. On CCCTB, this report says; 'Recalls that the introduction of a CCCTB would help to tackle - within the EU - double taxation and transfer price issues within consolidated groups' I welcome the Irish Government's proposal in this year's Irish Finance Bill to regulate transfer pricing by transnational corporations.
in writing. - (PT) We welcome the explicit statement in the report that it: 'Strongly condemns the role played by tax havens in encouraging and profiteering from tax avoidance, tax evasion and capital flight; urges the Member States, therefore, to make the fight against the tax havens, tax evasion and illicit capital flight a priority'.
We also support the statement that with 'the efforts made as part of OECD-led initiatives' the 'results remain insufficient to cope with the challenges presented by tax havens and offshore centres and must be followed by decisive, effective and consistent action' and even that 'the commitments made by the G20 to date are not sufficient to address the challenges posed by tax evasion, tax havens and off-shore centres'.
The most important thing, however, was not to reduce this to mere good intentions, but rather to combat and eliminate tax havens and offshore centres effectively, especially when, as in certain cases, there is a certain amount of drama surrounding the public deficit, aimed at pursuing and even enhancing the same neoliberal policies that once again leave the workers and the people with the bill for the crisis.
For you, good governance in tax matters is not about the fight against fraud, bearable taxation or good use of public funds. It is about the systematic hounding of the taxpayer, mainly the European taxpayer, and the automatic exchange of information on his bank accounts without him having committed any offence. What is more, I am not talking here about big companies or very wealthy individuals, who will always have the means to slip through the net, but about the average European.
Your speech on tax havens is hypocritical: you rail against Liechtenstein and the Caribbean, but you do not say a word about Europe's biggest tax haven, the City, or about those in the United States. Nor do you say a word about that which enables those havens to exist: the tax hells that now characterise the majority of the European Member States, which are crippled by debt and deficits. Because public expenditure has exploded in order to bear the social consequences of your economic policies and the exorbitant costs of mass immigration. Because the Member States can no longer fund their debt unless they resort to the markets and abide by their conditions, which means that, today, 15 to 20% of the budgetary expenditure of a State such as France covers only its interest payments. We will not be used as a moral alibi for such a policy.
in writing. - Using CCCTB to combat double taxation is like using a sledgehammer to crack a nut. There are much more efficient ways of combating the issue of double taxation. That is why I voted against recital 25.
in writing. - The current economic crisis has highlighted a number of vital areas in which reform must be made within Europe and across the wider world. Good governance in tax matters is very much an important element in a healthy economy and the EU has a key role to play in promoting international good governance in these matters.
in writing. - Tax fraud and tax evasion result in an estimated EUR 200 billion being lost each year - money stolen from taxpayers in the rich world and the neediest in the developing world. This scourge must be tackled, and my delegation supports this report which sends a strong message that the European Parliament will not tolerate fraud, evasion or tax havens operating with impunity.
In particular, I welcome the clear statement that we must aim for automatic exchange of information to become the general rule. Studies show this is the most effective way to tackle tax evasion and protect revenues. Those who oppose these calls are acting in the interests of a tiny elite of wealthy individuals and corporations who make use of tax havens, and against the many who pay tax and rely on the services it pays for.
The report refers to the forthcoming impact assessment on the proposed Common Consolidated Corporate Tax Base. While we have no objections to further analysis, my delegation would require strong supporting evidence before being able to consider backing such a proposal. The report also asks for an analysis of possible options for sanctions against tax havens, which we support without prejudice to a final position.
in writing. - (PT) Good tax governance is essential to provide guarantees in extremely important areas such as the principles of transparency, exchange of information and fair tax competition. The financial crisis has exerted ever more pressure on everything relating to combating tax evasion and fraud, along with the fight against tax havens. At a time when millions of people all over the world are suffering from the effects of the crisis, it would be pointless to fight those who do not meet their responsibilities. This initiative marks an important signal from the EU to third countries, sending out the message that it is effectively combating everything about tax havens. Fighting tax havens all over the world is not solely a matter of justice in tax but, above all, one of social justice.
We must implement a policy of good governance, both within and outside the European Union, not least to oppose unfair tax competition, particularly with those countries that represent tax havens. Transparency and the physical exchange of information are the foundations of fair competition and of a fair distribution of the tax burden.
Moreover, good tax governance is an important pre-condition for preserving the integrity of financial markets. The motions on administrative cooperation and on mutual assistance for recovery, which we are adopting in this plenary session, are taking us in this direction. At the international level, one of the instruments that the EU can use to promote good governance in tax matters in third countries is to negotiate tax fraud agreements with them, which include a clause on an exchange of information.
The statements of the five countries with which the EU has a savings agreement (Monaco, Switzerland, Liechtenstein, Andorra and San Marino) are an important step towards the end of a situation of complete imbalance. Such statements must, however, be followed by the conclusion of legally binding agreements. The EU must also act as a driving force in this sector, setting a good example and following through what the G20 summit has already set in motion.
Mr President, ladies and gentlemen, the theme of good tax governance has always been very important but has become even more relevant since the great economic and financial crisis that struck our continent about two years ago.
In recent years, the subject has been discussed during European and international summits, with particular regard to combating tax evasion and tax havens. There is certainly evidence of commitment and will by the Commission, but we must undoubtedly implement a serious policy to prevent tax evasion by front companies that evade tax laws with a simple click of a mouse through the Internet.
I am sure that the principle of good governance, based on the principle of transparency and exchange of information, can constitute the basis for pursuing the European Union's priority aim of combating tax havens, tax evasion and illicit capital flight.
The European Union must also speak with a single voice internationally, and fight for the improvement of OECD standards to achieve the automatic exchange of information, instead of exchange on request. And for this reason, I will vote in favour of the report.
I have voted in favour of the report promoting good governance in tax matters, because I am of the opinion that combating tax fraud and tax evasion effectively is of the greatest importance. Furthermore, we must overcome the blockade on tax issues in the Council of Ministers and reinforce good governance in the area of taxation.
I am in favour of international cooperation on tax evasion, but I doubt that administrative cooperation leading to the automatic exchange of all data concerning the assets of European citizens is the best way of achieving fair taxation. A deduction at source on all financial transactions would be a far more effective method.
Such a deduction at source should be a final tax. It could become a European resource. The so-called 'good governance' recommended by the European Parliament lays bare every aspect of citizens' privacy. It destroys the protection of individual data which, paradoxically, the European Parliament wishes to safeguard in the SWIFT dossier. It is for these reasons that I have not voted in favour of these reports.
While tax fraud must be combated, it must not make us forget that fraud alone would never have led to the economic crisis we are going through today. This crisis is a structural crisis of capitalism and originates in the very logic of that system, the virtues of which the European elites blindly extol. I am voting for this text because I condemn the pursuit of personal profit to the detriment of the common good. This logic is just as much a part of tax fraud as it is of European neoliberalism, which is much more responsible than fraud for the failure of the Millennium Development Goals, however timorous.
VAT, which this text also supports, is one of the aberrations of this system. It is the most unjust tax in the world, as it subjects all citizens to the same rate of taxation in spite of the huge differences in income that are the mark of neoliberalism. It is a pity the text does not tackle the basic problem or attempt finally to put the fair distribution of the wealth produced for the common good on the European policy agenda.
in writing. - Whilst UKIP believes in the equality of men and women, we reject any attempt by the EU to legislate in this area. We believe that measures at national level are more appropriate in this domain.
in writing. - (PT) I voted in favour of Mr Tarabella's report because I believe that equality between men and women in the European Union, as recognised in the Treaty on European Union and the Charter of Fundamental Rights of the European Union, is a fundamental principle which is still not being implemented in a uniform way.
Notwithstanding the pay gap between men and women, occupational segregation and sexist stereotypes, the report aims to emphasise the principle of the same pay for the same work, as set out in Community treaties since 1957. It stresses that the economic, financial and social crisis which has the European Union and the rest of the world in its grip has a real impact on women, their working conditions, their place in society and equality between women and men in the European Union.
in writing. - I would like to explain my voting pattern in relation to the Tarabella report entitled 'Equality between women and men in the European Union - 2009'. There were a number of amendments which directly or indirectly made a reference to abortion. Malta is against abortion. The main political parties are in complete agreement on this issue. The greater part of society also concurs with this view. In addition, the religious and moral aspects are an important element.
in writing. - (PT) In its report on equality between men and women in the EU in 2009, the European Commission points out that reconciling family and professional life, gender segregation by occupation and sector, differences in salary and the low female employment rate are the main differences between the sexes. These differences between men and women have been particularly exacerbated by the current economic, financial and social crisis. I voted against the report as I believe that it was distorted by bringing in issues such as access to abortion and free access to advice on abortion. These are very sensitive topics and, according to the subsidiarity principle, they are a matter for the individual Member States.
I voted for this report, because with the complicated economic, financial and social situation, it is more important than ever to implement one of the most important fundamental principles of the European Union - equality between men and women. Every Member State must ensure that workers of both genders receive equal pay for work of equal value. In order to promote equality between men and women, we must ensure that men and women share family and household responsibilities. It is very important that paternity leave is enshrined in the directive sooner to create conditions for fathers to contribute to child care. The victims of human trafficking are mostly women. Therefore, I call on those Member States which have yet to ratify the Council of Europe Convention on Action against Trafficking in Human Beings to do so without delay.
I voted against the resolution on equality between women and men in the European Union (2009), even though I agree with a great deal of its content, because we cannot call for equality for a certain category of people without denying it to another category of human beings.
I refer to paragraph 38, which claims to guarantee women's rights by ensuring them easy access to abortion. The destruction of the smallest and most defenceless individuals in the shape of unborn children cannot be considered a way of confirming women's dignity and freedom. An anti-life conspiracy is at work, which uses tried and tested ways of deceiving us. We must reveal it for what it is.
Putting together extremely fair requests with extremely unfair claims and twisting the meanings of words are stratagems that have proved effective during European Parliament votes, but I will have nothing to do with it. We cannot talk about the drama of abortion, which deserves the attention of politicians as well as moralists, without also recognising the rights of newborns or at least calling for proper education as far as respect for life is concerned and organising forms of support for difficult or unwanted pregnancies so that they can be allowed to reach their natural conclusions.
I welcome the adoption of this report on equality between men and women in the EU. This report underlines the urgent need for a Community initiative to effectively combat violence against women. Also, the adoption of this resolution integrates two dimensions, which I consider to be fundamental. Firstly, the recommendation for paternity leave at European level. If there is to be equality in employment, there also needs to be equality in society and family life. This resolution highlights the Commission's responsibility to legislate in this area. However, the real major victory of this vote is that it reaffirms the right to abortion. No European text has reaffirmed this right since 2002, due to the reticence of one right-wing European party. Women must have control over their sexual and reproductive rights. There is certainly much more to be done in terms of real access to information, contraception and abortion, but the Tarabella report must be used as a basic point of support for bringing European law forward in this sector.
in writing. - I voted today in favour of this report, which is progressive in nature as it aims to promote equality between men and women including in areas of parental leave, child care, domestic violence and the pay gap. It also promotes a much wider awareness of sexual health matters for both women and men. However, this is not a legislative proposal. This is primarily a statement of principles which I am comfortable in supporting. It is consistent with the principles espoused by Labour and social democratic parties across Europe. It must be noted that the provision of abortion services is entirely and exclusively a matter for individual Member States. This report does not and cannot change that position.
in writing. - (PT) I voted against the report on equality between men and women in the EU in 2009 as I believe that it was distorted by bringing in issues such as access to induced abortion and free access to advice on induced abortion. These are very sensitive topics and, according to the subsidiarity principle, they are a matter for the individual Member States alone.
in writing. - I strongly support this report. Equality between women and men has long been a fundamental principle of the European Union. However, despite the progress made in this field, many inequalities between remain. The gap in employment rates between women and men is narrowing but women are still more likely to be in part-time jobs and/or on fixed-term contracts and, for the most part, to remain stuck in poorly paid posts. Four times more women than men across Europe work part-time. The gender pay gap - 17.4% - has barely narrowed since 2000. To earn the same as a man would earn on average for a calendar year, a woman on average must work until the end of the following February, a total of 418 days. The global economic, financial and social crisis is causing women to suffer a 'double blow'. The sectors where they constitute the majority of the workforce are in the public sector (e.g. education, health and social welfare) which is being specifically targeted for shedding of jobs. In addition, because of service cutbacks, women who availed of child care and elder-care, learning support, etc., are being forced to quit employment to assume those tasks themselves.
The report of Marc Tarabella clearly emphasises the greatest barrier to gender equality. I know that some Members do not take the issue of gender inequality and related discrimination against women seriously. However, I am aware of these complications. The global economic crisis has exacerbated the situation and it looks as if women will be 'sacrificed' as a result of cost-cutting fiscal policies through reductions in maternity benefits and expenditure on social services. As women are traditionally more at risk of poverty and low incomes because they interrupt or end their professional careers in order to start a family, give precedence to their husbands' careers or care for children and the elderly, the rapporteur is proposing an adequate means of enhancement. Mr Tarabella states correctly that the principle of 'the same pay for the same work', valid in the treaties since 1957, has not been complied with and women in some Member States are still not paid the same rate for the same work as men.
Apart from that, there are a number of EU policies aimed at assisting families with children that do not, however, mention single mothers or fathers living with children. The demand for paid paternity leave to be legislated at the European level is also correct. A fair division of the family and domestic responsibilities of women and men will help to resolve the situation. For the reasons mentioned I agree with the assessments of the 2009/2010 report and I have therefore voted for its adoption.
I voted in favour of the Tarabella report on equality between men and women in the European Union in 2009 as it proposes specific and innovative measures and policies relating to gender equality. The drawing up of a directive on preventing and combating all forms of violence against women and the introduction of paternity leave into European legislation are some of the proposals that I believe to be essential to promoting gender equality and guaranteeing a more equal share of family responsibilities between men and women.
in writing. - (PT) There is something not right when Parliament demands respect but cannot command it.
Relevant and serious issues like this deserve our attention, discussion and a search for the greatest common denominator. I do not even think that this should be difficult to achieve. Nevertheless, the furtive and back-handed introduction of divisive issues under cover of these very topics is turning into a regrettable habit. Once again, Parliament has acted as a mere sounding board for the most extreme agendas.
I cannot but emphatically reject this attempt to promote the liberalisation of abortion and the disregard for human life and dignity that come with it under the pretext of supporting equality between men and women, and the illegitimate attempt to associate both these causes and manipulate the powers of the Member States in such matters.
This obsession with expanding the concept of sexual and reproductive health to include abortion, along with forcing it to be implemented everywhere, shows the kind of insidious methods employed by those who try to put a pretty face on reality. These euphemisms designed to numb the conscience cannot make it any less brutal, violence against women less cruel or this strategy less deplorable.
in writing. - (PT) 'Violence against women is perhaps the most shameful human rights violation ... It knows no boundaries of geography, culture or wealth. As long as it continues, we cannot claim to be making any real progress towards equality, development and peace.' These are the words of the former Secretary-General of the United Nations, Kofi Annan, and unfortunately, they are as valid as ever. Gender discrimination persists in the developed world and Europe today because it is a structural problem, and one with severe consequences in terms of inequality of opportunity. Today, there still exist differences between men and women, in education, in language, in the allocation of domestic chores, in access to work and in carrying out professional duties. I believe that access and progression in work and doing a job, whether in the private sector or in public service or even in politics, should be based on the merit and qualities of the individual, irrespective of gender. However, I voted against the resolution due to the introduction of sensitive issues, such as access to abortion, which are a matter for the Member States alone.
in writing. - (PT) The adoption of this resolution in Parliament was crucial, despite the conservative Right's desire to derail it, as it enshrines important rights for women. Despite certain weaknesses, the report succeeded in highlighting important points such as the need for paternity leave that is linked to maternity leave, the issue of sexual and reproductive rights and the need to step up the fight against inequality and discrimination in the workplace, against violence and trafficking in women and girls, and denouncing the poverty and precarious, poorly paid work to which many women are subjected.
It was important to show approval, once again, for the idea that 'women must have control over their sexual and reproductive rights, through easy access to contraception and abortion'.
This resolution has particular resonance on the eve of the centennial celebrations of International Women's Day and 15 years of the Beijing Platform. Let us hope that it will come to be implemented in reality.
Yes, women encounter specific difficulties. However, as usual in this House, the initial intention was good, but it has led to a distorted analysis and wild proposals.
This report portrays a caricature of a European society marked by daily and systematic hostility towards women: recovery policies are apparently sexist because they tend to aid male labour sectors, as are strict budget policies, because they affect feminised public sectors ... By contrast, there is absolute silence on the consequences of the massive presence in Europe of immigrant populations whose culture and practices imprison women in an inferior status, light years away from our values and our concepts.
There is also silence on the negative consequences of your talk of total egalitarianism: women are gradually losing specific and legitimate social rights acquired in recognition of their role as mothers. Finally, there is also silence on parental salaries, which are the only way of giving women a choice between a professional and family life or of reconciling the two.
Finally, when I see many of our fellow Members getting carried away by hysteria and imposing across-the-board massive and obligatory abortion, which has been hoisted to the rank of a fundamental value for a Europe en route to collective suicide, I begin, despite myself, to regret that their mothers were not aborted.
While I strongly oppose all of the EU's negative measures - and there are many of them - I support them when things go the right way. Thus, in this report, strong calls are made (especially to the European Commission) concerning the unequal treatment suffered by women, the introduction of paternity leave, the creation of a year for combating violence against women and the right to easy access to contraception and abortion. The report also emphasises that women must have access free of charge to consultation on abortion.
The reason for my positive vote, therefore, is the improvement achieved, but it is an improvement that needs to be more evident in practice.
All the more so since I can only regret the refusal of a majority in Parliament to support the creation of a European charter of women's rights, a European inter-gender violence monitoring centre and an 'International Equal Pay Day'. Similarly, this Parliament has made no attempt to tackle the deep causes of these inequalities, which lie in the economic system of market rule alone, which Europe applies every day.
in writing. - Whilst gender equality is a fundamental right within the EU recognised in the Treaty on European Union, there remain unacceptable levels of inequality in a wide number of areas. It is clear that huge problems remain and so it is imperative that the EU institutions work to positively identify and seek solutions to these issues wherever they exist in the Union.
Today, 10 February 2010, the Swedish Conservatives voted against the report on equality between women and men - 2009. Although we share the rapporteur's desire to improve equality between women and men in Europe, we do not feel that interference with the sovereignty of the Member States through demands for so-called gender budgeting, by urging the Member States not to cut social benefits and by imposing quotas through legislation is the right way to go. Equality must be achieved at individual level, by expanding opportunities to influence one's own situation - not through legislation at European level and gesture politics such as specially designated days, further EU authorities and an EU charter on women's rights. There is already an EU charter on civil liberties and human rights that has been strengthened by the Treaty of Lisbon, and which covers women too. We must stand up for the principle of subsidiarity. In the final vote, therefore, we voted against the report, even though there are naturally points with which we sympathise; we fully support the statement that women must have control over their sexual and reproductive rights, for example.
in writing. - I voted in favour of recital X and most parts of paragraph 38, abstaining on one part of paragraph 38, for the following reasons:
As a main principle, women's sexual and reproductive rights should be respected, particularly in the context of equality between men and women, which is guaranteed by the EU Charter of Fundamental Rights (Art. 23).
However, I believe women should learn to protect themselves from unwanted pregnancies; in other words, when there is easy access to contraception and specialised advice, then abortion is more difficult to justify.
Many in my electorate in Romania would be disappointed if I voted differently. In addition, the past is still alive in our minds - as highlighted in the 2006 report commissioned by the President of Romania - when the Communist party took draconian measures against abortion in order to ensure the control of the party over women's private lives. Many women died as a result of illegal abortions, performed without medical help.
I fully support the driving spirit behind the resolution which has the merit of being based on the assumption that the debate on demographic changes is connected with the debate on measures necessary to combat the impact of the economic and financial crisis on the labour market.
Considering that our analysis of progress in achieving the Lisbon objectives is not encouraging, we welcome the call expressed in the resolution to speed up legislative changes in Member States, to tighten up infringement procedures and encourage greater participation of women in key sectors of the labour market that reflects the goals they have achieved as far as training is concerned.
Having said this, I am bound to voice my absolute disapproval, already expressed at the voting stage, of this pernicious will to promote an abortion society by providing incentives for free access to termination of pregnancy.
The assumption that women must be able to achieve easier abortions in order to recover their right to sexual freedom not only runs counter to general lay morals, but also contradicts the principles enshrined in recital Z, which states that the promotion of 'higher birth rates to meet future requirements' is central to the European action. I remain firm in my commitment to promoting a responsible sexual culture.
Women are the main victims of the economic and social crisis that the European Union's neoliberal policies have created. Thanks to the crisis, the number of insecure jobs and compulsory part-time positions are increasing. The patriarchy still completely pervades our societies. They are now scarred by the forceful return of stigmatisation on religious grounds, and women are forever the main victims of these changes.
It is therefore gratifying to see the European Parliament place such a crucial matter as equality between women and men on the agenda. It is a shame, however, that the text does not focus on the intrinsically unequal nature of neoliberalism. It is neoliberalism that is responsible for many of the problems suffered by women and, in the deepening of the inequalities between the sexes, it finds yet another way to flourish.
in writing. - (PT) Inequalities between men and women on various levels, whether by profession, sector or different stereotypes, have become blurred over the years. Equality between men and women in the EU is increasingly a reality, and although there are still cases of discrimination, we are beginning to see very positive developments.
Although there have been many improvements in the area of equal opportunities for women, there is still much to be done. One of the most urgent issues is to provide greater support for reconciling professional and family life, which, for many women and, in particular, single mothers, is an insurmountable obstacle. The fact that men are still more likely to be entrusted with positions of responsibility proves that equality at work can only be achieved by a change in attitudes and not by imposing quotas, particularly because quotas are controversial and can easily lead to conflict. As this report fails to deal with the criticism that gender mainstreaming can also swing in the other direction, I have voted against it.
The resolution on equality between women and men in the European Union seems completely balanced to me, and I welcome the work carried out by Mr Tarabella to achieve this outcome. Flagrant inequalities between men and women still exist today in the employment sector, particularly when it comes to differences in pay or even reconciling work and family life. There are still efforts to be made in this area.
Moreover, with regard to the protection of sexual and reproductive rights, it is essential that women have access to contraception and abortion. Women must be able to have full physical autonomy. That is why I voted in favour of the measures relating to the protection of these rights.
Finally, I voted against the proposal to create a European charter of women's rights because, since the entry into force of the Treaty of Lisbon, the Charter of Fundamental Rights, which includes women's rights, forms an integral part of the treaties. This charter is legally binding and enables women to be protected in the same way as men.
A decree was passed in Romania in 1967 banning abortions, which meant that women lost the right to choose between continuing with a pregnancy and terminating it. This ban had a deeply traumatic impact on Romanian society, making us realise how dangerous such a decision is.
Women should have control over their sexual and reproductive rights. For this reason, I voted for all the aspects relating to easy access to contraception and abortion covered in the Tarabella report and, ultimately, for the report as a whole.
in writing. - (IT) Mr President, ladies and gentlemen, the complexity of the report under examination today was already apparent during work in the Committee on Women's Rights and Gender Equality, where a risible majority of three votes and a wholesale absence of MEPs allowed the text to be adopted.
I believe that there has been effective legislation on the protection of women since 1975. Instead of striving to come up with new directives, I therefore believe we should be ensuring that the existing laws are applied in full by the governments.
It is for this reason that, even though I have no wish to vote against the report, which certainly has some positive aspects, I prefer to disassociate myself from other aspects to emphasise my disapproval of certain parts, particularly those concerning abortion over which we Catholics are naturally indisposed to compromise.
Although I am not against abortion, I did vote against paragraph 38 because it may be interpreted as encouraging this practice. I am also in favour of making contraception and education on these matters more easily accessible because this is the best way to avoid unwanted pregnancies. On the other hand, I believe that there are communities which, for a variety of reasons, want to retain power over the control of abortion at a national level, and they should be allowed to do so. This is an area where the principle of subsidiarity should be applied. I do not think that discussing this issue in the report on equality between men and women in the European Union is the best solution.
I have voted in favour of the report on equality between men and women in the European Union because it is in line with my fundamental conviction that women have the unrestricted right to autonomy, in particular, with regard to their sexual and reproductive rights, together with easy access to contraception and abortion. These rights are an essential part of the concept and self-image of a modern European society.
in writing. - (SV) At yesterday's vote, I voted against the report on equality between women and men. This was mainly because, in my view, many points in the report run counter to the principle of subsidiarity, such as on the matter of quotas. I abstained from voting on Recital X and paragraph 38, which concern women's access to abortion. In my opinion, the current wording would infringe the principle of subsidiarity. I consider it to be a general principle that we at EU level should not spend our time on matters that the individual Member States themselves have the right to decide on at national level. Naturally, I support the Swedish position on the issue - namely that the decision on abortion is ultimately a decision for the woman concerned, not a matter for the legislators.
in writing. - (PT) The European Union is currently undergoing a period of massive economic, financial and social crisis which is having a severe impact on the professional and private lives of women. Gender segregation by occupation, the pay gap, and difficulties in reconciling professional and personal lives are obstacles to women's full participation in the labour market. Despite improvements in the workplace and growing numbers of women in positions of responsibility, there still needs to be greater awareness of equal treatment. We should welcome this report as it gives us the opportunity to redefine guidelines on eliminating disparities between men and women in the labour market. Only then can the EU achieve its goals of growth, employment and social cohesion. The inclusion of provisions relating to 'sexual and reproductive rights' is, however, unfortunate in a report which appears within a context of economic crisis and which concerns itself mainly with the impact of this crisis on working conditions for women and the place of women in society. For the aforementioned reasons, and since the proposed amendments to paragraph 38, which I supported and considered essential to the economy of the document, were not approved, I voted against the report on equality between men and women in the European Union.
I have voted against the report because my fundamental convictions do not allow me to accept the unrestricted right to abortion and to reproductive freedom. For me, the right to life is a fundamental right which must be defended and respected in every case. The other parts of the report are perfectly acceptable and demonstrate that Europe has made progress towards equality for women. Another positive feature is the fact that much greater importance is given to the commitment to the family.
in writing. - The ECR Group are the strongest supporters of equality between men and women and especially the principle of equal pay and equal opportunity in the workplace. The ECR have decided to vote in favour of the paragraphs which support equality in this way. The ECR Group have nevertheless voted against this resolution for two specific reasons. Firstly, we oppose any legislation that assumes that women's health, education and reproductive rights are the responsibility not of Member States but of the EU. Secondly, whilst the ECR Group fully supports the need for maternity and paternity provisions, we have chosen to abstain from such references in this report because we oppose any family policy being dictated at EU level; this is a matter for national governments to decide upon.
I voted against this resolution. It divides rather than unites men and women. There is nothing innocent about the wording of paragraph 36: 'women must have control over their sexual and reproductive rights, notably through easy access to contraception and abortion'. The rapporteur also insists on women having access free of charge to consultation on abortion. However, abortion comes solely within the competence of the Member States. As this resolution has no binding legal force, it cannot be used to exert pressure to liberalise abortion. Then Parliament calls for sexist stereotyping, especially work carried out by men and women within the family, to be combated. The resolution emphasises the importance of pre-school child care provision, child-minding services and the provision of assistance to elderly persons and other dependents. Thus, Parliament is aiming to destroy the natural family as a place of socialisation and solidarity between generations. This resolution does not offer any added value to women or to men or to the Union. It is a pity, because respect for people who are different and the promotion of equal opportunities for men and women are a real social challenge.
I voted against the resolution. The rapporteur, Mr Tarabella, has not taken account of the national context. Morality is part of the worldview incorporated into the legal system of a country. The attempt to introduce into Polish legislation the possibility of unrestricted access to abortion is something which is not natural, and it is obvious that this will provoke opposition. Acting in accordance with my own conscience, and taking into account the legal regulations which are in force in Poland, I voted against the resolution. In doing so, I have given a clear signal that, in accordance with the subsidiarity principle, the only legislators on such sensitive matters are each of the 27 Member States.
in writing. - (PT) Overall, I voted in favour of the motion for a resolution on the EU's strategic objectives for the 15th Conference of the Parties in the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES). I also endorsed the amendments to include northern bluefin tuna in Appendix II of the CITES, in accordance with the recent recommendations by the Ad Hoc Committee of the Food and Agriculture Organisation (FAO) of the UN, which supported the announcement of the inclusion of northern bluefin tuna in Appendix II of the CITES. Following this, the General Assembly of the International Commission for the Conservation of Atlantic Tunas (ICCAT) set a considerable reduction in the fishing of bluefin tuna by 13 500 tonnes and the European Commission restated its concern at the reduction in tuna stocks and committed itself to carrying out more reliable scientific studies.
I realise that the loss of biodiversity is a serious problem the world over, and I believe that other animals should be the focus of other preservation proposals. I see this conference as crucial to the survival and sustainability of many species. Ultimately, I believe that a total ban on international trade in tuna - its inclusion in Appendix I - would be premature, as it would spark a crisis in the sector without being based on any concrete facts.
in writing. - Regarding the resolution on the key objectives for the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), I voted against the abolition of fishing of northern bluefin tuna. The reason is that this will affect the livelihood of Maltese fishermen in a very negative way. The vast majority of Malta's fishermen are not in a position to fish for alternative species and in alternative fishing grounds because of the traditional way in which fishing is conducted. Also, it is my belief that the criteria for the CITES listing are not met in the case of northern bluefin tuna.
I voted in favour of the CITES Convention report. Animal and plant species are becoming extinct at a rate of one thousand times faster than the natural rate. Human activities are adding to this rate of extinction and are endangering biodiversity. CITES is a central tool in the international effort to combat the primary threats to biodiversity, to combat illegal trade, and to put in place a proper Regulation concerning the wildlife trade.
I support those who want international law enforcement bodies to have a greater involvement in stopping wildlife crime and to address the dangers which could result from electronic commerce. As such, I also support the recommendation that the environmental crime unit be strengthened.
I would like to draw attention to the effect CITES measures will have on the occupations of poor rural communities and those who are depending on trade in certain species to make a living. We must continue to help these countries to apply the CITES list so that we can work with those who are dependent on the wildlife in their areas.
The European Parliament is calling for a total ban on the marketing of bluefin tuna internationally. As an elected representative for the Sète basin, I did not vote in favour of this measure: to date, there is no agreement on this ban, either among scientists or, I might add, among environmental associations. If, however, such a radical ban were to be decided on in March at the international conference in Doha, I would call on the European Commission not to block the financial compensation that the Member States might be required to pay fishermen. Fishermen have made considerable efforts in recent years, keeping to increasingly restrictive quotas, modernising their fleets and so on. It would be improper to force them in the future to change their profession without granting them significant financial support.
in writing. - (PT) I voted in favour of the resolution entitled 'Key objectives for the Conference of the Parties to CITES', as protection of biodiversity must be strengthened within the scope of the next Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora. Biological diversity is vital to the wellbeing and survival of humanity. We must be ambitious and demand the protection of all species that are at risk of extinction.
in writing. - (PT) The Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) constitutes the main global agreement in existence on the conservation of wild species. It aims to prevent the excessive exploitation of these species for international trade. It is therefore crucial that the European Union participates constructively in the 15th Conference of the Parties next March.
I recognise the importance of preserving endangered species to the safeguarding of the planet's biodiversity and ecological balance, and I acknowledge that sustainable development presupposes the reasonable use of natural resources without impeding activities that are necessary for development.
Therefore, at a time when changes to the appendices of the CITES are being discussed, I recognise the importance of also ensuring that there is sufficient protection for endangered wild species without jeopardising or consigning to oblivion any activities that ensure the economic and social viability of many communities.
in writing. - (PT) The Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) has acted as an important tool for conserving endangered flora and fauna species, especially those that attract commercial interest and therefore have to be protected and enriched. We understand that decisions on alterations to this convention, including its appendices, are important, as they allow us to acknowledge and take due account of proven changes in the conservation status of species. These must have supporting data and substantiated scientific opinions. We do not believe that the proposal to include bluefin tuna (Thunnus thynnus) in Appendix I of the CITES is justified, in the light of the available data. We should recall that at the last reunion of the International Commission for the Conservation of Atlantic Tunas (ICCAT), in November 2009, experts expressed the view that the species was being over-fished, but that this did not point towards a total ban on fishing. The recommendations pointed to a significant decrease in catches, which were restricted to between 8 000 and 15 000 tonnes, with a fixed limit of 13 500 tonnes. In these circumstances, we believe that we should wait for the assessment and recommendation by experts, following the situation closely in 2010.
I voted in favour of this resolution. One of its aims is the conservation of bluefin tuna, an essential component in the balance of the biological diversity of the marine environment.
The ban on the international trade in bluefin tuna will enable us to conserve our stocks of bluefin tuna, which are threatened by overfishing.
Nevertheless, Europe will have to check the measures taken by third countries, because how will we explain to our fishermen in Europe that Japanese, Libyan or Tunisian trawlermen are quite legally plundering our stocks of bluefin tuna?
We will also have to focus on negotiating the organisation of an exclusive economic area that will enable small-scale fishing to continue, since it does not threaten resources.
I voted in favour of a ban on the trade in bluefin tuna and, as a corollary, compensation for the tuna industry, as provided for in an amendment which I co-signed and which was adopted in part. Thus, bluefin tuna should be listed in Appendix I to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), subject to a general derogation for domestic trade, so that small-scale coastal fisheries can continue, and stricter controls on illegal fisheries. We should not only address this threatened species, stocks of which have fallen by 60% over the last 10 years, but also make provision for substantial aid for fishermen and ship-owners who will be affected by this measure. That is indispensable.
in writing. - I voted for listing the bluefin tuna in CITES Appendix I, as a majority of the FAO Ad Hoc Expert Advisory Panel considered that the available evidence supported the proposal to include it there. The species has suffered a marked decline, is greatly overfished and is threatened by over-exploitation for international trade. It therefore meets the criteria for listing in CITES Appendix I.
The current situation of northern bluefin tuna is unsustainable and its survival can only be guaranteed through quota reductions; I might add that those quotas have always been above the limits recommended by the scientific community. The inclusion of bluefin tuna in Appendix I of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), and the subsequent ban on international commercial trade in this species, is the solution that best guarantees the recovery of the species. Nevertheless, it should be pointed out that some sectors of the fishing industry have acted responsibly, respected quotas and adapted to all the requirements that have been established in recent years. For that reason, I voted in favour of subjecting the inclusion of the bluefin tuna in CITES Appendix I to the following conditions, as was finally approved: amendment of Council Regulation (EC) No 338/97 introducing a general derogation for domestic trade; financial support from the European Union for the vessel owners that are affected; and tightening of controls and penalties to combat illegal, unregulated fishing. I also voted in favour of postponing the inclusion of bluefin tuna in Appendix I by 18 months, subject to an independent scientific report. That proposal was not adopted.
Today, on 10 February 2010, the European Parliament has been called on to express its views on the EU strategic objectives for the 15th meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), to be held in Doha (Qatar) from 13 to 25 March 2010. Although Parliament's role is merely consultative, I nonetheless thought it important to sign and vote on the amendment seeking to eliminate the inclusion of red coral in Appendix II to the Convention, which would have caused a significant reduction in red coral fishing and trade, as an endangered species. The inclusion of Corallium spp in Appendix II indeed seems over-cautious and not properly corroborated by scientific data. Moreover, the economic and social repercussions that its inclusion could have on Italy's economy and, in particular, on some regions of southern Italy, caused me great concern and led me to vote in favour of this amendment. In fact, I thought it more expedient to allow our companies in that sector more time to restructure their production and thus, to remain competitive on the market.
Bluefin tuna is threatened with extinction as a result of the failure to control the overfishing of this resource. The ban on marketing it now seems inevitable. It is aimed at protecting this species. Aware of the problem, many fishermen, especially French ones, have, for years, been doing all they can to make their boats comply with the regulations and to observe the fishing quotas necessary to ensure the survival of bluefin tuna. These fishermen, already severely affected by the crisis, will be the main victims of such a measure made necessary by illegal fishing and clandestine industrial networks. The effort made by these fishermen cannot fall on their shoulders alone.
We cannot ask them to sacrifice themselves in the interests of the planet while the powers that be gathered in Copenhagen have shown that they sidestepped the issue. The UN principle of joint responsibility for environmental problems must therefore apply, and the fishermen's effort must be compensated by a contribution from the European Union. Furthermore, the creation by France of a genuine exclusive economic area in the Mediterranean would make it possible to provide a sanctuary for resources while keeping alive small-scale fishing that is respectful of ecological balances.
The EU must be present at the 15th Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) with clearly defined objectives for species in danger of extinction which need to be protected. The CITES is crucial for the conservation of wild species, and is aimed at avoiding over-exploitation of wild species of fauna and flora for foreign trade.
I have abstained in the vote on Resolution concerning EU strategic objectives for the 15th meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) because I believe that northern bluefin tuna should not be included in CITES Appendix 1. It would spell the end for traditional, sustainable fishing techniques, when it is actually the industrial purse seine fishing boats that are to blame for the exhausted stocks. I call for acknowledgement of the part that each fishing method has played in the alarming situation regarding bluefin tuna, with a new, fairer quota distribution and stricter measures.
For that reason, traditional fishing methods should be encouraged; these provide thousands of people with a livelihood and are much more selective. We must be fair: there is a vast difference between industrial fishing and traditional fishing techniques. I want to stress the importance of protecting bluefin tuna, but we also need to strike a balance that guarantees the continuation of the species without punishing Mediterranean fishing methods such as the almadraba technique.
The main consideration of this resolution on the CITES Convention focusing on species threatened with extinction is fundamental: to reach a European consensus on the ban on the international trade in bluefin tuna. Faced with fishermen fiercely hostile to this ban, scientific and environmental experts are sounding the alarm. At the current rate, and despite the drastic efforts made over recent years, bluefin tuna could purely and simply disappear within three years. Italy has already made a gesture by adopting a moratorium from 2010. France has done so too, but much more ambiguously, because it is talking about an 18-month period to 'assess the state of resources'. As for Spain and Malta, their display of silence is reprehensible. The urgency is there, however, and only radical measures can enable stocks to be replenished. This is also the one and only way of protecting the fishermen's livelihood in the medium and long terms.
This resolution does not come down to banning the fishing of bluefin tuna entirely, nor to letting it disappear from our plates. Small-scale and sport fishing will still be permitted. The measure for a ban on international trade should be enough to safeguard the species, given that 80% of the bluefin tuna fished in the Mediterranean is exported directly to Japan.
I voted 'yes', despite the fact that I believe that the original text from the Committee on the Environment, Public Health and Food Safety was a better one, especially in terms of making reference to the northern bluefin tuna. It is important, however, that the Council and Commission get the message from Parliament that we support the inclusion of the northern bluefin tuna in CITES Appendix I. I would have preferred it if the three conditions created by the plenary had not been included, but I did support the amendment that proposed support for the affected fishing communities.
The Commission and the Member States also have our backing in their attempts to transfer the polar bear from CITES Appendix II to Appendix I.
One very important stipulation with respect to the Commission and the Member States is that they put a stop to the moves by Tanzania and Zambia to transfer the African elephant from CITES Appendix I to Appendix II with a view to trade. Parliament would also like to see all proposals for African elephants to be moved to a lower appendix rejected, at least until it is possible to obtain a proper evaluation of what effect the one-off sale in November 2008 by Botswana, Namibia, South Africa and Zimbabwe had, as there are more and more signs that the illegal and organised trade in these animals' products is increasing across Africa.
The scientific reports concerning the current biomass of bluefin tuna are alarmist: uncontrolled industrial-scale fishing has severely eroded stocks. Such industrial and international fishing threatens traditional coastal fishing in the Mediterranean. In order to avoid an ecological disaster, made twice as bad by an economic crisis in the fishing sector, it is urgent to introduce a policy for an international ban on the industrial fishing of bluefin tuna. My demand is to reconcile two major issues: effective protection of bluefin tuna to enable its survival and future placing on the market, and support for European coastal fishermen whose livelihood is partly dependent on this trade. It is, for this reason, that I support the listing of bluefin tuna in Appendix I of the CITES to prevent it from being exploited and to prevent bluefin tuna from becoming extinct, but under the following conditions: that there be ongoing scientific assessments to find out the exact state of the biomass of this species, that economic and social support be given to the European players in the fishing sector and, above all, that a derogation be introduced in respect of the domestic trade in bluefin tuna so as to help small-scale industries and thus to prevent small-scale coastal fishing, which is a traditional activity in the Mediterranean, from being killed off.
The Washington Convention on International Trade in Endangered Species of Wild Fauna and Flora, known by its acronym CITES, is an international agreement between states. All the Member States are party to it. Its aim is to ensure that international trade in endangered species of wild fauna and flora does not threaten the survival of the species to which they belong. International trade in endangered species is estimated to be worth billions of dollars a year and to involve hundreds of millions of plant and animal specimens. Unfortunately, the EU is one of the main markets for the illegal trade in wild species. The existence of an agreement guaranteeing sustainable trade is important if these resources are to be preserved for future generations. Within the EU, national legislation varies from one Member State to another. In order to provide better protection for wild species, coordination between efforts being made by the Member States and the European institutions to ensure that EU legislation on the trade in wild species is respected should be stepped up. The Union shall also stand up to the other parties to CITES. That is why I voted in favour of this resolution.
I voted in favour of adopting the 2009 progress report on Croatia. I think that it is a balanced report which describes the progress made by Croatia in meeting the criteria for joining the European Union. After a period of deadlock lasting more than nine months, accession negotiations resumed in October 2009. Croatia must continue the reform process and the adoption of European legislation in order to successfully conclude negotiations by the end of this year. The report also notes a number of issues affecting the process of Croatia's integration into the European Union. The European Parliament is encouraging the Croatian authorities to overcome these obstacles and step up their efforts to resolve all the border disputes with neighbouring countries. The report adopted by the European Parliament plenary includes amendments which I have tabled. These amendments encourage Croatia to continue its efforts to promote cultural diversity. My amendments also included one on supporting the development by Croatia of cross-border cooperation projects designed to establish social, economic and territorial cohesion and raise the standard of living of the people living in the border areas.
in writing. - (NL) Has this Parliament really not learnt from its past mistakes? The reports about Bulgaria and Romania, too, repeatedly stated that corruption was ubiquitous and that the strength of the police and the judiciary were totally inadequate. Despite this, the accession of these countries was still voted through, and we all know the consequences. EU membership and the associated massive streams of funding have further embedded the corruption that was already present.
For me, Croatia can be allowed to accede, but absolutely only when it is ready and when corruption no longer has society in its grip. Once Croatia has acceded - and, as you have heard, I do not think this should be too soon - a stop must be put to enlargement. The accession of all the Western Balkan countries, as envisaged by this report, is something that I find unacceptable.
in writing. - (PT) The implementation of democracy is a long process, and one which requires a strong commitment by the government and civil society. It is a rocky road and is fraught with difficulties - we Portuguese know that only too well. When this is combined with the breakdown of a country that, despite being federal, was fairly centralised and governed by a dictatorial regime that collapsed, leading to a horrific war which will not be easily forgotten by future generations, we can indeed be immensely glad, as I was, to vote in favour of this resolution that brings us good news of the progress made by Croatia. I know, however, that much remains to be done, and I realise that without a free and independent justice system, neither the rule of law nor human rights can be guaranteed, as there is no foreign investment or progress.
This holds true for Croatia and any other potential candidate country. I also appreciate that the speed at which Croatia is advancing towards the EU is set by Croatia itself, as the rules for membership are transparent and well known. I know that Croatia can live up to its aspirations. We hope that negotiations can be concluded within this year. For our part, Croatia can count on our complete support.
in writing. - (PT) I voted in favour of the motion for a resolution on the 2009 progress report on Croatia, as I believe that Zagreb will succeed in surpassing the challenges put before it and conclude negotiations for the country's accession to the European Union in 2010. For this, it is vital to press on with reforms in different areas of the Community acquis, as well as cooperation with the International Criminal Tribunal for the Former Yugoslavia.
in writing. - (PT) Croatia has made remarkable progress in many different areas that qualify it to be not only a reliable partner of the European Union, but also a strong candidate for membership. Despite the personal tragedies and material destruction that ravaged the country during the bloody conflict that resulted from the implosion of the former Yugoslavia, the country's reconstruction efforts and its consistent forging of a path towards convergence with the EU have been remarkable.
While there remains much to be done, particularly in sectoral areas, it is clear that Croatia has done enough to deserve a place alongside the Member States, and I hope that it can join the EU sooner rather than later.
I am hoping that the possible entry of Croatia into the European Union will be seen in the Balkans as a sign of hope, and that the other countries in the region, particularly Serbia, will recognise the national and international advantages and benefits of opting for Europe.
I also hope that the border issues with Slovenia are promptly resolved, as these are spoiling this process, and that this can take place with the utmost seriousness, thoroughness and good faith.
in writing. - I would like to draw your attention to a seldom emphasised aspect of evaluating the progress of the countries in question: the situation of Roma. Realising the importance of establishing the legal framework for anti-discrimination, by 2004, the EU managed to enforce some real improvements through hardening the accession conditions for new Member States. I am happy to see that the progress reports are rather critical about the achievements of these three countries, revealing that only Croatia was able to attain some slight improvement in fostering the social inclusion of Roma.
Candidate countries must be involved in the European-level pursuit of Roma integration before now, since accession negotiations grant an unparalleled opportunity to trigger a substantial shift in the governmental attitudes towards granting equal access to Roma in employment, education, housing and health care, promoting political participation and empowering the Romani civil movement. All European countries - present and future members of the European Union - must engage in a concerted effort in order to overcome the historical social exclusion of the continent's largest ethnic minority and sign up for a community action plan which provides the proper legal leverage to force the participants to comply with their own pledges.
in writing. - I voted in favour of Amendment 6 because I agree that the government of Croatia needs to make supplementary efforts to reduce prejudice and combat discrimination on any grounds, including sexual orientation (one of the non-discrimination grounds in Art. 21 of the EU Charter of Fundamental Rights).
My approach on the issue of sexual orientation discrimination, as well as regarding discrimination against any minority, is consistent with EU legislation and other international human rights law and with the views of many of my electorate in Romania, as well as with my beliefs.
It is not Croatia that I am opposing by voting against this progress report. The people of Croatia do not deserve to be ostracised in any way. However, I do condemn the Euro-liberal diktat to which both the Member States of the EU and the candidate countries are subjected. The economic aspect of the Copenhagen criteria, the liberalisation of the markets that it demands, jeopardises the social entitlements of the candidate countries. I shall support the membership of new states only when the EU makes regional integration work to the advantage of all the citizens who make it up, and not to that of the interests of the capital that dominates it today and provides it with an integration framework over which the citizens have no control.
in writing. - (PT) Despite the nine month-long deadlock that occurred during the negotiations, due to the border dispute with Slovenia, Croatia has made significant efforts towards EU membership. As for the political, economic and regional cooperation criteria, it has been showing a great capacity for compliance with the required and previously stipulated conditions. Although we have a long way to go with this difficult drive towards enlargement, I welcome the progress made in the accession of Croatia, even as a way of pacifying the Balkan region.
Croatia is undoubtedly the country among the accession candidates which has made the greatest progress until now. Therefore, the fair approach would be to step up the pace of the negotiations, so that there is the possibility of completing them this year. The implementation of the Community acquis is, of course, an essential requirement in this respect. The report supports Croatia's aims, which is why I have voted in favour of it.
Croatia has made extensive progress in many respects with regard both to its domestic and foreign policy. For this reason, I have voted in favour of the motion for a resolution and I support Croatia's rapid accession to the EU.
We have adopted an important resolution evaluating the state of accession negotiations with Croatia. It is important that the resolution shows which measures should be taken to accelerate accession talks, so that the technical details can be completed in 2010. The authorities in Croatia should devote more attention to providing society with better information about the benefits of EU membership. The functioning of Croatia within the framework of a single, common European market will bring about a development of commercial exchange, an influx of investment and general economic growth.
The support from EU funds for modernisation of Croatia's economy, building of its infrastructure and restructuring of its agriculture is also not without significance. Many examples can be given, here, of the benefits received by the countries which acceded in the last two enlargements. The very fact of belonging to a united Europe is, certainly, not without significance. Negotiations in the areas of fishing, the environment and the Common Foreign and Security Policy should be unblocked as soon as possible.
I expect the Presidency and the Commission to take specific measures in this area. Up till now, we have explained that further enlargement can take place only after adoption of the Treaty of Lisbon. The treaty is now in force, and we should accelerate talks on Croatia's membership, along with preparations for enlargement of the Union to include other Balkan states. This is very important for stabilisation in the region.
I have abstained from voting on the report about Croatia, because the time pressure referred to in the report, in order to make Croatia ready for accession in the first half of 2010 is, in my opinion, not necessary. There is no need to hurry and there is no time pressure that justifies this process.
The resolution on Croatia is a political resolution with no legal binding force. I voted in favour of it, because Croatia should become a Member State in the near future. Without the Balkan war, it would have joined in 2004. Paragraph 21 on the 'LGBT minority', which is as controversial as it is useless, was introduced in plenary. I voted against this paragraph. Croatia is party both to the UN Universal Declaration of Human Rights and to the Council of Europe European Convention on Human Rights. There is therefore no reason to suspect that Croatia is a nation hostile to the LGBT minority. Despite all symbolic pressure, Croatia retains full national competence in areas linked to non-discrimination. That is why I called on the Croatian family associations which I met recently during a visit to their country to continue their excellent work for the benefit of the common good of their nation and a better future for all in Europe. The capacity to assume obligations resulting from accession to the Union and alignment with the Community acquis should not result in the denial of the traditional national culture of future Member States.
I voted for the 2009 progress report on the Former Yugoslav Republic of Macedonia because I believe that it is an important report which will have a positive influence on this country's accession process. The prospect of joining the European Union is the main factor guaranteeing stability and the continuation of the reform process in the Western Balkans, including the Former Yugoslav Republic of Macedonia. The report notes the progress made by this country in terms of adopting the legislation required for integration into the European Union. I believe that, during this next period, the authorities in the Former Yugoslav Republic of Macedonia must focus particular attention on implementing the norms which have been adopted. Furthermore, efforts must be made to improve interethnic relations and dialogue with neighbouring countries, as well as to bring its legislation into line on environmental protection. The report adopted today includes amendments tabled by me, which recommend consolidating the ability to manage the pre-accession funds supplied by the European Union and support the implementation of the reforms required as part of the accession process.
in writing. - (SV) We Swedish Social Democrats voted against Amendment 4 as part of a greater compromise. For us, it was more important to demonstrate broad agreement on support for the membership of the Former Yugoslav Republic of Macedonia than to emphasise once again our position that we do not feel that disagreements between this country and its neighbours should affect the country's opportunity to join the European Union.
in writing. - (PT) The Former Yugoslav Republic of Macedonia is a good example of a mosaic of interests and ethnicities, not always peaceful or in agreement, that characterises the Balkan region.
All the key political players agree that moving towards the European Union is the best way forward for the country, but there are many obstacles to its membership.
Some of these are of a material nature, while others are more historical or political. The latter kind, one of which is the actual name of the new country, have been causing tensions with the country's neighbours, particularly Greece, so a serious and persistent collective effort is needed to overcome them.
The stabilisation of the rule of law, regular free and fair elections and the affirmation of democracy in all its aspects, including implementing the principle of subsidiarity and decentralisation, are challenges that lie ahead for the Former Yugoslav Republic of Macedonia if it wishes to persevere with trying to become part of the European Union. I sincerely hope that it will.
I believe that the government of the Former Yugoslav Republic of Macedonia has made significant progress in 2009, as is also highlighted in the resolution on the 2009 activity report. In voting in favour of this report, I particularly welcomed the following aspects: the visa waiver, participation in EU civil and military missions, the national authorities' accreditation for the IPA components on regional and rural development, as well as the progress made in the preparations for taking over the management of the funds supplied as part of the Instrument for Pre-Accession Assistance (IPA). I hope that the accession negotiations will get under way in the near future and that the European Council will confirm, as part of the summit in March, that it accepts the Commission's recommendation to initiate negotiations. With regard to the name issue, I agree with the rapporteur's stance, namely, that Greece and the Former Yugoslav Republic of Macedonia must step up their efforts at the highest level to find a mutually acceptable solution under the auspices of the UN. I also believe that the European Union must provide assistance as part of the negotiation process.
in writing. - I voted in favour of Amendment 18 because the adoption of sexual orientation anti-discrimination provisions is a requirement for EU accession and because increased legal protection against discrimination is a message that the government sends to the whole of society about the value of all members of society. Sexual orientation is one of the non-discrimination grounds in Article 21 of the EU Charter of Fundamental Rights. My approach on the issue of sexual orientation discrimination, as well as regarding the discrimination of any minority, is consistent with EU legislation and other international human rights law, with the views of many in my electorate in Romania, as well as with my beliefs.
It is not the FYROM that I am opposing by voting against this progress report. The people of the FYROM do not deserve to be ostracised in any way. However, I do condemn the Euro-liberal diktat to which both the Member States of the EU and the candidate countries are subjected. The economic aspect of the Copenhagen criteria, the liberalisation of the markets that it demands, jeopardises the social entitlements of the candidate countries. I shall support the membership of new states only when the EU makes regional integration work to the advantage of all the citizens who make it up, and not to that of the interests of the capital that dominates it today and provides it with an integration framework over which the citizens have no control.
in writing. - (PT) Since the last progress report, the Former Yugoslav Republic of Macedonia has made significant progress. It is important to point out that prospective EU membership was one of the driving forces behind development and reforms in countries in the Balkan region. The membership criteria imposed by the EU and matters relating to political, economic and regional cooperation now need to be accepted and fulfilled if the Former Yugoslav Republic of Macedonia is to become a member of the EU in the near future.
In my opinion, we must support the accession aspirations of the Former Yugoslav Republic of Macedonia, because the country undoubtedly belongs to the European, Western cultural background and, in recent months and years, has made progress in numerous areas. The report gives a very good description of the next steps to be taken. Without doubt, Macedonia needs to improve its relations with its neighbours even further and, in particular, every effort must be made to resolve the name dispute with Greece. I have voted in favour of the report, because it provides a balanced presentation of all the factors involved.
As a result of the obvious progress made by Macedonia, I have voted in favour of the motion for a resolution.
In the previous term, I worked in the Delegation for relations with Macedonia (the former Yugoslav Republic), and visited this country. Therefore, I am delighted with its achievements. 2009 was a successful year for Macedonia. The EU introduced a visa-free regime with this state. This in particular fosters the development of people-to-people contacts. Last year, Macedonia demarcated the border with Kosovo and improved relations with Greece. In the resolution on Macedonia's progress in 2009 towards implementing the EU membership criteria, we drew attention to the fact that the country's government should be more sensitive to matters of ethnic minorities and strive for greater media transparency. We called on the EU institutions to help resolve the dispute between Skopje and Athens over the name of the Macedonian state.
We also invited the EU Council of Ministers to accept the beginning of accession talks with Macedonia in March. The progress made by Macedonia in 2009 was also down to the EU's magnetic pull. There is no doubt that the prospect of EU membership is pushing Macedonia to change for the better. This country is implementing significant reforms. Therefore, I voted for the resolution, which praises these while also underlining a roadmap for further progress.
Mr President, ladies and gentlemen, I support the motion for a resolution on the progress report on the Former Yugoslav Republic of Macedonia.
I fully agree with the approach of the resolution, which agrees with the Commission recommendation and supports the opening of negotiations with the FYROM, in the conviction that this is an essential step for the development of that country and for the stability of a region crucial to the interests of the European Union.
in writing. - I abstained in the votes on the progress reports for Croatia and Macedonia. I did not do so because I judged either country might be unfit to be a member of the European Union. It would be more accurate to say that I judged the EU to be an unfit organisation for either of them to join. Membership of the European Union involves serious surrender of sovereignty and an unwelcome intrusion of its laws into everyday life. It is increasingly destructive of freedom of speech, writing and even thought. Both countries gained their independence from the Yugoslavian Federation and are now preparing to surrender their sovereignty to the European Union.
I voted in favour of adopting Turkey's progress report 2009. Although accession negotiations with Turkey started on 3 October 2005, they have made very little progress up until now. The European Parliament feels that Turkey is still not meeting the Copenhagen political criteria. Far-reaching constitutional reform is required to ensure greater respect for human rights and fundamental freedoms. The European Commission noted that during 2009, Turkey made some progress, albeit limited, on political reforms. The situation in Turkey has improved in terms of freedom of expression in minorities' languages.
I believe that the European Union must continue dialogue with Turkey and show openness to this country. Turkey is extremely important to Europe, both from the perspective of economic and political ties and for the European Union's energy security. My country wishes to develop the partnership with Turkey as part of both the Black Sea Synergy and the European Union's neighbourhood programmes.
in writing. - (NL) In the end, I voted against this resolution as, following its amendment in the Committee on Foreign Affairs and in plenary, we have ended up with a text that assumes Turkish membership of the European Union. It would have been better to emphasise that the negotiations are not open-ended, which would clear the way for more realistic alternatives such as a preferential partnership. After all, it is as clear as day that Turkey does not meet the conditions for accession to the EU, and that this will still be the case in 10, 15 or 20 years time.
Mr President, ladies and gentlemen, I have decided to abstain from the final vote on the resolution on Turkey's progress report 2009.
Although the text criticises the ability of this country to shoulder the responsibilities of joining the European Union, my abstention expresses an even more prudent stance.
The current situation in Turkey with regard to democracy, the rule of law, and the protection of human rights and of minorities is still very far from European standards. I refer, in particular, to the Turkish electoral system that does not respect pluralism, to the law on the closure of political parties, to the interference of the military in political life, to the Kurdish issue and to the continuous restrictions on minority rights, religious freedom and press freedom. These are, for us, essential values and principles that represent the cornerstone of the European integration process.
It is true that this country's admission to the European Union could bring major economic advantages, particularly to our companies, but I believe that compliance with the Copenhagen criteria is a priority condition that the Union must monitor rigorously.
in writing. - (PT) It is perfectly understandable that the political, economic and cultural elites of Turkey aspire to EU membership. However, the values, traditions and rules by which we conduct ourselves are public knowledge, and we cannot change them so that simply anyone can join. It is up to the candidate country to accept them, and eventually, after becoming a Member, to try to live by them, but only then. However, during the long process of negotiations that has been ongoing with the EU, the Turkish people have felt that violations of their habits and customs - which, it should be said, are not even being observed - are being imposed, only to be denied membership in the referenda that will surely take place in the Member States, even if the politicians do end up agreeing.
Yet Turkey is a friendly nation, with a very rich history and culture. It is our partner in NATO and deserves to be treated as such. In view of this, I would suggest that even at this late stage, there could be a referendum in Turkey where the people are asked whether they acknowledge and want to adopt our principles and values, or whether they would now prefer negotiations to begin for a new and deeper special partnership with the EU.
I voted in favour of the motion for a resolution on the 2009 progress report on Turkey, as I think it is in the interests of both the EU and Turkey to continue with the membership progress. I believe that the EU must meet the commitments that it has made to Turkey. For its part, Turkey must commit further to the reform process that is under way.
in writing. - (PT) Turkey is still a long way from meeting the criteria it set itself at the Copenhagen Summit and seems not only less committed to them, but also less interested in fulfilling them.
In this respect, 2009 was a difficult year, in that it became clear that there is still an enormous gap which separates Turkey from the Member States of the European Union, on issues relating to politics, law, human rights, freedom of association, expression and information, and many others.
Regardless of how relations between the EU and Turkey will look in the future, I hope that they will converge and follow the route of dialogue and effective cooperation, and that, for its own good, Turkey continues in the direction of freedom and democracy along Western lines.
in writing. - (PT) In addition to its economic, political and social importance, Turkey's EU membership is a challenge for both sides and has great symbolic significance as a potential bridge between East and West. On the world stage, the European Union is seen as a paragon of economic development, a multicultural region that encourages respect for minorities and equal rights for all human beings, regardless of gender, race, ethnicity or religion. These are inalienable values of the project of European integration, and they represent an opportunity for the Turkish people and the peaceful enhancement of their ethnic and cultural diversity. Nevertheless, the process of applying for EU membership drags on without making any real progress, highlighting the long journey from the formal request for membership in 1987, which led to the opening of negotiations in 2005.
Therefore, bearing in mind the effectiveness of this process, I believe that it is crucial to give priority to promoting a referendum in Turkey, with the aim of giving the public the opportunity to express their opinions clearly on the acceptance of full EU membership, and all the implications of this on social and cultural principles and values, or whether they would prefer a deeper partnership with the EU instead.
It is not Turkey that I am opposing by voting against this progress report. The people of Turkey do not deserve to be ostracised in any way. However, I do condemn the Euro-liberal diktat to which both the Member States of the EU and the candidate countries are subjected. The economic aspect of the Copenhagen criteria, the liberalisation of the markets that it demands, jeopardises the social entitlements of the candidate countries. I shall support the membership of new states only when the EU makes regional integration work to the advantage of all the citizens who make it up, and not to that of the interests of the capital that dominates it today and provides it with an integration framework over which the citizens have no control.
in writing. - (PT) I have reservations about Turkey's EU membership. Its continuing occupation of part of Cyprus, its refusal to open ports and airports in the region, the violation of rights of political, religious and ethnic minorities, discrimination against women, the exclusion of political parties and the revocation of laws limiting the jurisdiction of military courts are some examples that demonstrate this. There are other basic issues. Most of Turkey is not geographically part of Europe. Turkey has an Islamic identity that is very different from the Judaeo-Christian identity of most EU countries. Strategically speaking, it would be problematic for the EU to have borders with Iraqi Kurdistan. The secularity of the country is only held in place by military force. Finally, the movement of people from what would become the country with the largest population in the EU would create great imbalances in the labour market. None of this precludes acknowledgement of the efforts made by Turkey over recent years to meet certain criteria required by the EU, and it recognises that invaluable role that this country plays within NATO. Perhaps it would be far better to guarantee Turkey privileged and preferential partnership status with the EU, rather than creating false expectations and hopes for membership, something that it would be difficult for the facts and circumstances to accommodate.
I have abstained in the vote on Resolution concerning Turkey's progress report 2009 because I believe that Turkey is playing a very negative role in negotiations between the President of the Republic of Cyprus and the representative of the Turkish-Cypriot community. Turkey is not complying with United Nations resolutions and it is violating international law: it is keeping 40 000 soldiers in the northern part of Cyprus, the city of Famagusta continues to be sealed off and occupied by troops, and Turkey is still sending settlers to the north of the island.
In my view, the European Union should monitor negotiations and send an unequivocal message to Turkey: if it maintains its current position, it will never be able to join the EU, since it continues to occupy the territory of Cyprus, a Member State of the European Union. Therefore, the full withdrawal of Turkish troops from the Republic of Cyprus and the return of the city of Famagusta are sine qua non conditions of Turkey's accession to the European Union.
Turkey has done a great deal in its efforts to comply with the Copenhagen criteria. Very significant progress has been made in terms of complying with the standards of a market economy. If, however, we are talking about changes in the areas of politics, democracy or human rights, then although there has been significant progress in creating law, its implementation has not been so successful. This, too, needs to be understood, as it requires a change in social consciousness, which is something that happens slowly. However, European standards in the area of human rights, women's rights and treatment of prisoners and national and religious minorities must be met.
Some opponents of Turkish integration are guided by reasons unconnected with the substance of the matter, and others by fears that Turkey is a big country which will have a big influence on EU decisions, because, in accordance with the Treaty of Lisbon, the voting power of each Member State is dependent on the size of its population. Turkey's membership will certainly be a huge burden to the EU budget, but it should be borne in mind that it is a big market which is important for the Union. Turkey is a significant member of NATO and is an important partner of the USA and many EU Member States. It is also a territory which could provide routes for the transfer of energy sources to Europe.
Finally, let us remember that Turkey could become a bridge for inter-religious dialogue as well as cultural and even macro-regional dialogue. The presence of Turkey in the Union could help stabilise this large and important region of the world. Turkey must understand that it cannot change its past. Mistakes have to be admitted. Then it is easier to live and establish good relations with one's neighbours.
In contrast to the Commission and the Council, the European Parliament has been able to describe the many problems in Turkey and those relating to Turkey very clearly. The ban on the pro-Kurdish Democratic Society Party (DTP) is an attack on the infant democracy in the country and, in particular, on the Kurdish minority, which represents as much as 20% of the population. The fact that this is the 27th party ban within 10 years gives a clear picture of the Turkish understanding of democracy. The annulment of the legislation limiting the jurisdiction of military courts is yet another indication of the disunity within the country. As soon as the Turkish Government plans a small concession to the EU, it is exposed by the nationalist opposition.
In almost every area, progress has come to a standstill or things are moving backwards. The Turkish Government is attempting to nip criticism in the bud by taking reprisals against hostile journalists and media organisations. Double standards are being applied to religious freedom. The prime minister wants to lift the ban on wearing headscarves and the age limit for Koran schools, while at the same time discriminating against religious minorities and harassing them on an ongoing basis. These are dreadful developments. Against this background, it seems only logical that the Turkish chief negotiator, Mr Bagis, does not take seriously our resolution and, therefore, our democratic decision-making structures. Turkey has shown very clearly that it is still generations away from joining the EU.
The essential prerequisites for continuing negotiations with Turkey are the full implementation of the Ankara Protocol and the recognition of the EU Member State of Cyprus.
in writing. - (PT) Turkey's EU-membership application has become a long, drawn-out process, the outcome of which still remains to be seen. Turkey has committed itself to introducing reforms, maintaining good relations with its neighbours and progressively aligning itself with the Community acquis. However, these efforts need to be stepped up in order to fully meet the criteria set at the Copenhagen Summit and in order to implement the judicial and electoral system and legislation.
Progress towards real reforms stalled in 2009, and issues such as the non-opening of ports and airports on Cyprus are likely to affect the negotiation process. In the same way, the decision by the Turkish Constitutional Court to ban the pro-Kurdish Democratic Society Party and the revocation of the legislation limiting the jurisdiction of military courts means a delay in the process.
In fact, the reforms are necessary and urgent, as the resolution of Parliament ordains. However, in this context, where greater efforts are required to satisfy the criteria for the membership-application process, the suggestion of a referendum is pertinent. This referendum would ask the Turkish people whether they really acknowledge and want to adopt European principles and values, or whether they would prefer a new and deeper special partnership with the EU.